Case
 Case1:20-cr-10213-LTS
      1:20-cr-10213-LTS
      5:21-cr-00245-JFL Document
                         Document35
                                  133 Filed
                                       Filed06/24/21
                                            06/23/21
                                             06/22/21 Page
                                                       Page182
                                                             1ofof842
                                                                    84




                                         E.D. OF PA. CASE #21cr245 - FILE




                                                                            82
Case
 Case1:20-cr-10213-LTS
      1:20-cr-10213-LTS
      5:21-cr-00245-JFL Document
                         Document35
                                  133 Filed
                                       Filed06/24/21
                                            06/23/21
                                             06/22/21 Page
                                                       Page283
                                                             2ofof842
                                                                    84




                                                                         83
         Case
          Case1:20-cr-10213-LTS
               5:21-cr-00245-JFL Document
                                 Document 35 Filed06/24/21
                                          1 Filed  06/23/21 Page
                                                             Page31ofof84
                                                                        84

                E.D. OF PA CASE #21cr245 - FILE
                                                                       CASREF,INTERP,VICTIM
                        United States District Court
                     District of Massachusetts (Boston)
            CRIMINAL DOCKET FOR CASE #: 1:20−cr−10213−LTS−1

Case title: USA v. Rodriguez
Magistrate judge case number: 1:20−mj−06558−MPK

Date Filed: 09/29/2020

Assigned to: District Judge Leo T.
Sorokin
Referred to: Magistrate Judge M.
Page Kelley

Defendant (1)
Iyaury Rodriguez                     represented by Tracy A. Miner
                                                    Miner Siddall LLP
                                                    101 Federal Street
                                                    Suite 650
                                                    Boston, MA 02110
                                                    617−202−5890
                                                    Fax: 617−202−5893
                                                    Email: tminer@msdefenders.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: CJA Appointment

Pending Counts                                     Disposition
18:1343 − WIRE FRAUD
(1−3)
18:1028A(a)(1) − AGGRAVATED
IDENTITY THEFT
(4−6)
42:408(a)(7)(B) − FALSE
REPRESENTATION OF SOCIAL
SECURITY NUMBER
(7−9)

Highest Offense Level (Opening)
Felony

Terminated Counts                                  Disposition
None


                                                                                              1
        Case
        Case1:20-cr-10213-LTS
             5:21-cr-00245-JFL Document
                               Document 35 Filed06/24/21
                                        1 Filed  06/23/21 Page
                                                           Page42ofof84
                                                                      84




Highest Offense Level
(Terminated)
None

Complaints                                              Disposition
42 U.S.C. § 408(a)(7)(B) False
Representation of a Social Security
Number ; 18 U.S.C. § 1028A
Aggravated Identity Theft; 18
U.S.C. § 1343 Wire Fraud



Plaintiff
USA                                             represented by Adam W. Deitch
                                                               United States Attorney's Office
                                                               District of Massachusetts
                                                               J. Joseph Moakley U.S. Courthouse
                                                               One Courthouse Way, Suite 9200
                                                               Boston, MA 02210
                                                               617−748−3123
                                                               Email: adam.deitch@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney

                                                               Elianna J. Nuzum
                                                               United States Attorney's Office MA
                                                               1 Courthouse Way
                                                               Suite 9200
                                                               Boston, MA 02210
                                                               617−748−3100
                                                               Email: elianna.nuzum@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed      #   Page Docket Text
 09/09/2020      1       7 ELECTRONIC NOTICE of Case Assignment as to Iyaury Rodriguez ;
                           Magistrate Judge M. Page Kelley assigned to case. (Finn, Mary)
                           [1:20−mj−06558−MPK] (Entered: 09/09/2020)
 09/09/2020      2       8 MOTION to Seal as to Iyaury Rodriguez by USA. (Belmont, Kellyann)
                           [1:20−mj−06558−MPK] (Entered: 09/09/2020)
 09/09/2020      3       9 Magistrate Judge M. Page Kelley: ENDORSED ORDER entered granting 2
                           Motion to Seal as to Iyaury Rodriguez (1). "Allowed" (Belmont, Kellyann)


                                                                                                      2
      Case
      Case1:20-cr-10213-LTS
           5:21-cr-00245-JFL Document
                             Document 35 Filed06/24/21
                                      1 Filed  06/23/21 Page
                                                         Page53ofof84
                                                                    84



                      [1:20−mj−06558−MPK] (Entered: 09/09/2020)
09/09/2020   4    10 SEALED COMPLAINT as to Iyaury Rodriguez (1). (Attachments: # 1
                     Affidavit, # 2 JS45)(Belmont, Kellyann) [1:20−mj−06558−MPK] (Entered:
                     09/09/2020)
09/09/2020   5    24 Arrest Warrant Issued by Magistrate Judge M. Page Kelley as to Iyaury
                     Rodriguez. (Belmont, Kellyann) [1:20−mj−06558−MPK] (Entered: 09/09/2020)
09/10/2020   6    25 MOTION to Unseal Case as to Iyaury Rodriguez by USA. (Belmont, Kellyann)
                     [1:20−mj−06558−MPK] (Entered: 09/10/2020)
09/10/2020   7    26 Magistrate Judge M. Page Kelley: ELECTRONIC ORDER entered granting 6
                     Motion to Unseal Case as to Iyaury Rodriguez (1) (Belmont, Kellyann)
                     [1:20−mj−06558−MPK] (Entered: 09/10/2020)
09/29/2020   8    27 INDICTMENT as to Iyaury Rodriguez (1) count(s) 1−3, 4−6, 7−9.
                     (Attachments: # 1 JS45)(Alves−Baptista, Antonia) (Attachment 1 replaced on
                     9/29/2020) (Alves−Baptista, Antonia). (Entered: 09/29/2020)
09/30/2020    9   36 ELECTRONIC NOTICE of Case Assignment as to Iyaury Rodriguez ; District
                     Judge Leo T. Sorokin assigned to case. If the trial Judge issues an Order of
                     Reference of any matter in this case to a Magistrate Judge, the matter will be
                     transmitted to Magistrate Judge M. Page Kelley. (Finn, Mary) (Entered:
                     09/30/2020)
09/30/2020   10   37 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered. Order
                     Referring Case to Magistrate Judge M. Page Kelley Reason for referral: Full
                     Pretrial Proceedings as to Iyaury Rodriguez (Alves−Baptista, Antonia)
                     (Entered: 09/30/2020)
11/17/2020   11   38 ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Iyaury
                     Rodriguez. Initial Appearance set for 11/24/2020 03:15 PM in Remote
                     Proceeding : Boston before Magistrate Judge M. Page Kelley.

                      This hearing will be conducted by video conference. Counsel of record will
                      receive a video conference invite at the email registered in CM/ECF. If you
                      have technical or compatibility issues with the technology, please notify the
                      session's courtroom deputy as soon as possible.

                      Access to the hearing will be made available to the media and public. In order
                      to gain access to the hearing, you must sign up at the following address:
                      https://forms.mad.uscourts.gov/courtlist.html.

                      For questions regarding access to hearings, you may refer to the Court's general
                      orders and public notices available on www.mad.uscourts.gov or contact
                      media@mad.uscourts.gov.

                      (Belmont, Kellyann) (Entered: 11/17/2020)
11/17/2020   12   40 ELECTRONIC NOTICE OF RESCHEDULING as to Iyaury Rodriguez: Initial
                     Appearance set for 11/23/2020 02:30 PM in Remote Proceeding : Boston before
                     Magistrate Judge M. Page Kelley.




                                                                                                         3
      Case
      Case1:20-cr-10213-LTS
           5:21-cr-00245-JFL Document
                             Document 35 Filed06/24/21
                                      1 Filed  06/23/21 Page
                                                         Page64ofof84
                                                                    84



                      This hearing will be conducted by video conference. Counsel of record will
                      receive a video conference invite at the email registered in CM/ECF. If you
                      have technical or compatibility issues with the technology, please notify the
                      session's courtroom deputy as soon as possible.

                      Access to the hearing will be made available to the media and public. In order
                      to gain access to the hearing, you must sign up at the following address:
                      https://forms.mad.uscourts.gov/courtlist.html.

                      For questions regarding access to hearings, you may refer to the Court's general
                      orders and public notices available on www.mad.uscourts.gov or contact
                      media@mad.uscourts.gov.

                      (Belmont, Kellyann) (Entered: 11/17/2020)
11/23/2020   13   42 ELECTRONIC NOTICE CANCELING HEARING as to Iyaury Rodriguez.
                     Hearing or Deadline canceled: Initial Appereance set for 11/23/2020 is
                     cancelled and will be rescheduled. (Belmont, Kellyann) (Entered: 11/23/2020)
11/24/2020   14   43 ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Iyaury
                     Rodriguez.

                      This hearing will be conducted by video conference. Counsel of record will
                      receive a video conference invite at the email registered in CM/ECF. If you
                      have technical or compatibility issues with the technology, please notify the
                      session's courtroom deputy as soon as possible.

                      Access to the hearing will be made available to the media and public. In order
                      to gain access to the hearing, you must sign up at the following address:
                      https://forms.mad.uscourts.gov/courtlist.html.

                      For questions regarding access to hearings, you may refer to the Court's general
                      orders and public notices available on www.mad.uscourts.gov or contact
                      media@mad.uscourts.gov.

                      Initial Appearance set for 12/1/2020 01:00 PM in Remote Proceeding : Boston
                      before Magistrate Judge M. Page Kelley. (Belmont, Kellyann) (Entered:
                      11/24/2020)
12/01/2020   15   45 ELECTRONIC NOTICE CANCELLING HEARING as to Iyaury Rodriguez.
                     Due to technical issues at the institution the Initial appearance set for 12/1/2020
                     in front of Chief Magistrate Judge Kelley is cancelled and will be rescheduled.
                     (Belmont, Kellyann) (Entered: 12/01/2020)
12/02/2020   16   46 ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Iyaury
                     Rodriguez.

                      This hearing will be conducted by video conference. Counsel of record will
                      receive a video conference invite at the email registered in CM/ECF. If you
                      have technical or compatibility issues with the technology, please notify the
                      session's courtroom deputy as soon as possible.




                                                                                                           4
      Case
      Case1:20-cr-10213-LTS
           5:21-cr-00245-JFL Document
                             Document 35 Filed06/24/21
                                      1 Filed  06/23/21 Page
                                                         Page75ofof84
                                                                    84



                      Access to the hearing will be made available to the media and public. In order
                      to gain access to the hearing, you must sign up at the following address:
                      https://forms.mad.uscourts.gov/courtlist.html.

                      For questions regarding access to hearings, you may refer to the Court's general
                      orders and public notices available on www.mad.uscourts.gov or contact
                      media@mad.uscourts.gov.

                      Initial Appearance set for 12/4/2020 11:30 AM in Remote Proceeding : Boston
                      before Magistrate Judge M. Page Kelley. (Belmont, Kellyann) (Entered:
                      12/02/2020)
12/04/2020   17   48 Electronic Clerk's Notes for proceedings held before Magistrate Judge M. Page
                     Kelley: Initial Appearance and Arraignment as to Iyaury Rodriguez (1) Counts
                     1−3,4−6,7−9 held via video on 12/4/2020. Hearing held in open Court.
                     Interpreter sworn. Court has colloquy with defendant about whether or not he
                     waives his presence in the courtroom for the hearing. Defendant waives his
                     presence in the courtroom for the hearing and Court finds waiver knowing and
                     voluntary. Court goes over the proceedings and advises defendant of his rights.
                     Court has colloquy with defendant about whether or not he understands the
                     charges and his rights. Court appoints attorney Miner as of 11/23/20 subject to
                     review of financial affidavit. Government states charges and maximum possible
                     penalties. Defendant waives formal reading of indictment. Not Guilty Plea
                     entered by Iyaury Rodriguez (1) on Counts 1−3,4−6,7−9. Government moves
                     for detention. Defendant is currently awaiting trial in Pennsylvania. Court has
                     colloquy with defendant and with enter a voluntary order of detention pursuant
                     to US v. King. Initial Status Conference set for 2/5/2021 12:00 PM in Remote
                     Proceeding : Boston before Magistrate Judge M. Page Kelley. Order excluding
                     time under the Speedy Trial Act to issue. (Attorneys present: Adam Deitch for
                     the government and Tracy Miner for the defendant. Steven Killelea for
                     Probation. )Court Reporter Name and Contact or digital recording information:
                     Debra Joyce at joycedebra@gmail.com. Interpreter name: Joaquin Font,
                     Language: Spanish. (Belmont, Kellyann) (Entered: 12/04/2020)
12/04/2020   18   50 Magistrate Judge M. Page Kelley: ORDER entered. Order on Detention Motion
                     as to Iyaury Rodriguez (Belmont, Kellyann) (Entered: 12/04/2020)
12/04/2020   19   51 Magistrate Judge M. Page Kelley: ORDER entered. ORDER PURSUANT TO
                     FEDERAL RULE OF CRIMINAL PROCEDURE 5 as to Iyaury Rodriguez
                     (Belmont, Kellyann) (Entered: 12/04/2020)
12/04/2020   20   52 Magistrate Judge M. Page Kelley: ORDER entered. ORDER ON
                     EXCLUDABLE DELAY as to Iyaury Rodriguez. Time excluded from
                     12/4/2020 until 2/5/2021. Reason for entry of order on excludable delay: 18
                     USC 3161(h)(7)(A) Interests of justice. (Belmont, Kellyann) (Entered:
                     12/04/2020)
01/26/2021   22   54 Assented to MOTION for Protective Order as to Iyaury Rodriguez by USA.
                     (Attachments: # 1 Text of Proposed Order (Stipulated Protective
                     Order))(Deitch, Adam) (Entered: 01/26/2021)
01/27/2021   23   62 Magistrate Judge M. Page Kelley: ELECTRONIC ORDER entered granting 22
                     Assented−to Motion for Protective Order as to Iyaury Rodriguez (1) (Belmont,
                     Kellyann) (Entered: 01/27/2021)

                                                                                                         5
      Case
      Case1:20-cr-10213-LTS
           5:21-cr-00245-JFL Document
                             Document 35 Filed06/24/21
                                      1 Filed  06/23/21 Page
                                                         Page86ofof84
                                                                    84



02/03/2021   24   63 STATUS REPORT (Joint Initial Status Report and Request to Cancel
                     Conference) by USA as to Iyaury Rodriguez (Deitch, Adam) (Entered:
                     02/03/2021)
02/03/2021   25   66 ELECTRONIC NOTICE CANCELLING HEARING as to Iyaury Rodriguez.
                     In light of joint status report # 26 The status hearing set for 2/5/2021 in front of
                     Chief Judge Kelley is cancelled and a further status to be set. (Belmont,
                     Kellyann) (Entered: 02/03/2021)
02/03/2021   26   67 Magistrate Judge M. Page Kelley: ORDER entered. ORDER ON
                     EXCLUDABLE DELAY as to Iyaury Rodriguez. Time excluded from 2/5/2021
                     until 3/25/2021. Reason for entry of order on excludable delay: 18 USC
                     3161(h)(7)(A) Interests of justice. Interim Status Conference set for
                     3/25/2021 11:15 AM in Courtroom 24 before Magistrate Judge M. Page
                     Kelley. (Belmont, Kellyann) (Main Document 26 replaced on 2/4/2021)
                     (Belmont, Kellyann). (Entered: 02/03/2021)
03/24/2021   27   69 STATUS REPORT (Joint Interim Status Report and Request to Cancel Status
                     Conference) by USA as to Iyaury Rodriguez (Deitch, Adam) (Entered:
                     03/24/2021)
03/25/2021   28   73 ELECTRONIC NOTICE CANCELING Interim Status Conference as to Iyaury
                     Rodriguez based on joint submission filed by counsel. New date and Order on
                     Excludable Delay to issue. (Belpedio, Lisa) (Entered: 03/25/2021)
03/25/2021   29   74 Magistrate Judge M. Page Kelley: ORDER ON EXCLUDABLE DELAY as to
                     Iyaury Rodriguez. Time excluded from March 25, 2021 until May 10, 2021.
                     Reason for entry of order on excludable delay: 18 USC 3161(h)(7)(A) Interests
                     of justice. Final Status Conference set for 5/10/2021 10:45 AM in Remote
                     Proceeding : Boston before Magistrate Judge M. Page Kelley. (Belpedio, Lisa)
                     (Entered: 04/07/2021)
05/04/2021   30   76 STATUS REPORT (Joint Status Report and Request to Cancel Hearing) by
                     USA as to Iyaury Rodriguez (Nuzum, Elianna) (Entered: 05/04/2021)
05/06/2021   31   79 ELECTRONIC NOTICE CANCELLING HEARING as to Iyaury Rodriguez.
                     In light of Joint Status Report, # 30 , the Final Status hearing set in front of
                     Chief Magistrate Judge Kelley on 5/10/21 is cancelled. Further status to be set.
                     (Belmont, Kellyann) (Entered: 05/06/2021)
05/06/2021   32   80 Magistrate Judge M. Page Kelley: ORDER entered. ORDER ON
                     EXCLUDABLE DELAY as to Iyaury Rodriguez. Time excluded from
                     5/10/2021 until 7/9/2021. Reason for entry of order on excludable delay: 18
                     USC 3161(h)(7)(A) Interests of justice. Final Status Conference set for
                     7/9/2021 10:45 AM in Remote Proceeding : Boston before Magistrate Judge
                     M. Page Kelley. (Belmont, Kellyann) (Entered: 05/06/2021)
06/22/2021   33   82 MOTION to Transfer Case to Eastern District of Pennsylvania. as to Iyaury
                     Rodriguez. (Miner, Tracy) (Entered: 06/22/2021)
06/23/2021   34   84 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered re 33 Motion to
                     Transfer Case to Eastern District of Pennsylvania as to Iyaury Rodriguez (1).

                      ALLOWED. (Pacho, Arnold) (Entered: 06/23/2021)



                                                                                                            6
  CaseCase
       1:20-cr-10213
       Case 1:20-cr-10213-LTS
                        NEF for Docket
             5:21-cr-00245-JFL  Document
                                       Entry
                                Document  35
                                           1 1Filed
                                               Filed
                                                  Filed
                                                      06/23/21
                                                        09/09/2020
                                                     06/24/21   Page97Page
                                                               Page    ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants:
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8952206@mad.uscourts.gov
Subject:Activity in Case 20−6558 Sealed v. Sealed (Redacted Notice)
Content−Type: text/html

NOTE: This docket entry (or case) is sealed, no email notices have been sent.

                                       United States District Court

                                        District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 9/9/2020 at 3:38 PM EDT and filed on 9/9/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−mj−06558−MPK *SEALED*
Filer:
Document Number: 1(No document attached)
Docket Text:
ELECTRONIC NOTICE of Case Assignment as to Iyaury Rodriguez ; Magistrate Judge M.
Page Kelley assigned to case. (Finn, Mary)


1:20−mj−06558−MPK *SEALED*−1 No electronic public notice will be sent because the case/entry is
sealed.




                                                                                                  7
         Case
          Case1:20-cr-10213-LTS
               1:20-cr-10213-LTS Document
              5:21-cr-00245-JFL   Document135
                                            2 Filed
                                               Filed06/24/21
                                                     06/23/21
                                                     09/09/20 Page
                                                               Page108
                                                                     1 of 84
                                                                          1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

       vs.                                            Case No. 20-MJ-6558-MPK

IYAURY RODRIGUEZ


                            GOVERNMENT’S MOTION TO SEAL

       The United States Attorney hereby respectfully moves the Court to seal the complaint,

supporting affidavit, this motion, the Court’s order on this motion, and any other paperwork

related to this matter, until further order of this Court. As grounds for this motion, the

government states that public disclosure of these materials might jeopardize the ongoing

investigation of this case, as well as the government’s ability to arrest the defendant.

       The United States Attorney further moves pursuant to General Order 06-05 that the

United States Attorney be provided copies of all sealed documents that the United States

Attorney has filed in the above-styled matter.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                  By: /s/ Elianna J. Nuzum_____________
                                                      Elianna J. Nuzum
                                                      Assistant United States Attorney
                                                      Date: September 9, 2020
    SO ORDERED.


    _______________________________
    M. PAGE KELLEY
    Chief United States Magistrate Judge




                                                                                               8
  CaseCase
       1:20-cr-10213
            1:20-cr-10213-LTS
                        NEF for Docket
            5:21-cr-00245-JFL          Entry
                                Document  1353Filed
                                               Filed
                                                  Filed
                                                      06/23/21
                                                        09/09/2020
                                                    06/24/21    Page119Page
                                                               Page     of 841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants:
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8952690@mad.uscourts.gov
Subject:Activity in Case 20−6558 Sealed v. Sealed (Redacted Notice)
Content−Type: text/html

NOTE: This docket entry (or case) is sealed, no email notices have been sent.

                                       United States District Court

                                        District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 9/9/2020 at 6:56 PM EDT and filed on 9/9/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−mj−06558−MPK *SEALED*
Filer:
Document Number: 3(No document attached)
Docket Text:
 Magistrate Judge M. Page Kelley: ENDORSED ORDER entered granting [2] Motion to Seal as
to Iyaury Rodriguez (1). "Allowed" (Belmont, Kellyann)


1:20−mj−06558−MPK *SEALED*−1 No electronic public notice will be sent because the case/entry is
sealed.




                                                                                                  9
                     Case
                      Case
                     Case 1:20-cr-10213-LTS
                            1:20-cr-10213-LTSDocument
                           5:21-cr-00245-JFL  Document
                                             Document 35
                                                      1 4 Filed
                                                           Filed
                                                           Filed06/24/21
                                                                 06/23/21
                                                                 09/09/20 Page
                                                                           Page
                                                                           Page12
                                                                                10
                                                                                1 ofof84
                                                                                      184
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                          &DVH1R
                                                                                     0-03.
                    ,<$85< 52'5,*8(=


                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                   LQWKHFRXQW\RI             0LGGOHVH[         LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV      WKHGHIHQGDQW V YLRODWHG

             Code Section                                                   Offense Description
 86&   D  %                           )DOVH 5HSUHVHQWDWLRQ RI D 6RFLDO 6HFXULW\ 1XPEHU
 86&  $                               $JJUDYDWHG ,GHQWLW\ 7KHIW
 86&                                  :LUH )UDXG




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH $IILGDYLW RI 6SHFLDO $JHQW 7LPRWK\ 7DEHU




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u
                                                                                  /s/ Timothy Taber

                                                                                             Complainant’s signature

                                                                                     7LPRWK\ 7DEHU 6SHFLDO $JHQW +6,
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG&ULP3E\WHOHSKRQH


'DWH             
                                                                                                Judge’s signature

&LW\DQGVWDWH                            %RVWRQ 0$                          &KLHI 86 0DJLVWUDWH -XGJH 0 3DJH .HOOH\
                                                                                              Printed name and title



                                                                                                                                  10
         Case
         Case
         Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
              5:21-cr-00245-JFL Document
                                Document 35
                                         4-1 Filed
                                              Filed
                                         1 Filed   06/23/21
                                                    09/09/20Page
                                                  06/24/21   Page
                                                              Page11
                                                                 131 of
                                                                     of
                                                                      of84
                                                                        11
                                                                         84




                                                                                0-03.
                                               
                 $)),'$9,72)63(&,$/$*(177,027+<7$%(5
                                               
      ,7LPRWK\7DEHUEHLQJGXO\VZRUQKHUHE\GHSRVHDQGVWDWHDVIROORZV

            ,DPD6SHFLDO$JHQW ³6$´ ZLWKWKH8QLWHG6WDWHV'HSDUWPHQWRI+RPHODQG

6HFXULW\+RPHODQG6HFXULW\,QYHVWLJDWLRQV ³+6,´ DQGKDYHEHHQVRVLQFH0D\,KDYH

UHFHLYHGIRUPDOWUDLQLQJLQFRQGXFWLQJFULPLQDOLQYHVWLJDWLRQVDWWKH)HGHUDO/DZ(QIRUFHPHQW

7UDLQLQJ&HQWHULQ*O\QFR*HRUJLD3ULRUWREHFRPLQJD6$ZLWK+6,,ZDVDQ,QWHOOLJHQFH

$QDO\VWZLWKWKH)HGHUDO%XUHDXRI,QYHVWLJDWLRQIRUDSSUR[LPDWHO\WHQ\HDUV,DPFXUUHQWO\

DVVLJQHGWRWKH+6,%RVWRQ0DVVDFKXVHWWV'RFXPHQWDQG%HQHILW)UDXG7DVN)RUFH ³'%)7)´ 

ZKLFKLVFRPSULVHGRIODZHQIRUFHPHQWDJHQWVDQGRIILFHUVIURPIHGHUDOVWDWHDQGORFDODJHQFLHV

$VSDUWRIWKH'%)7),DPUHVSRQVLEOHIRUFRQGXFWLQJLQYHVWLJDWLRQVLQYROYLQJEXWQRWOLPLWHG

WRWKHPDQXIDFWXULQJFRXQWHUIHLWLQJDOWHUDWLRQVDOHDQGXVHRILGHQWLW\GRFXPHQWVDQGRWKHU

IUDXGXOHQWGRFXPHQWVWRHYDGHLPPLJUDWLRQODZVRUIRURWKHUFULPLQDODFWLYLW\'XHWRP\

WUDLQLQJDQGH[SHULHQFHDVZHOODVFRQYHUVDWLRQVZLWKRWKHUODZHQIRUFHPHQWRIILFHUV,DP

IDPLOLDUZLWKWKHPHWKRGVURXWLQHVDQGSUDFWLFHVRIGRFXPHQWFRXQWHUIHLWHUVYHQGRUVDQG

SHUVRQVZKRIUDXGXOHQWO\REWDLQRUDVVXPHIDOVHLGHQWLWLHV

             7KH'%)7)LVFXUUHQWO\LQYHVWLJDWLQJDJURXSRIVXVSHFWVZKRDUHEHOLHYHGWR

KDYHREWDLQHGVWROHQLGHQWLWLHVRIRWKHU8QLWHG6WDWHVFLWL]HQVIURP3XHUWR5LFR0DQ\RIWKHVH

LQGLYLGXDOVXVHGWKHVWROHQLGHQWLWLHVWRRSHQEDQNDFFRXQWVDQGRUFUHGLWFDUGVWRIUDXGXOHQWO\

SXUFKDVHUHJLVWHUDQGRUH[SRUWYHKLFOHVDVSDUWRIDPXOWLVWDWHVFKHPHLQYROYLQJILQDQFLDO

IUDXGDXWRWKHIWDQGWKHH[SRUWDWLRQRIVWROHQJRRGV

            ,DPVXEPLWWLQJWKLVDIILGDYLWLQVXSSRUWDFULPLQDOFRPSODLQWFKDUJLQJ,\DXU\

52'5,*8(= ³52'5,*8(=´ '2%[[[[ZLWKIDOVHUHSUHVHQWDWLRQRIDVRFLDOVHFXULW\


                                                  


                                                                                                      11
         Case
         Case
         Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
              5:21-cr-00245-JFL Document
                                Document 35
                                         4-1 Filed
                                              Filed
                                         1 Filed   06/23/21
                                                    09/09/20Page
                                                  06/24/21   Page
                                                              Page12
                                                                 142 of
                                                                     of
                                                                      of84
                                                                        11
                                                                         84




QXPEHULQYLRODWLRQRI86& D  % DJJUDYDWHGLGHQWLW\WKHIWLQYLRODWLRQRI

86&$DQGZLUHIUDXGLQYLRODWLRQRI86&

            7KHIDFWVLQWKLVDIILGDYLWFRPHIURPP\SHUVRQDOLQYROYHPHQWLQWKLV

LQYHVWLJDWLRQLQFOXGLQJLQWHUYLHZVRIZLWQHVVHVDQGP\UHYLHZRIGRFXPHQWVDQGEDQNUHFRUGV

DVZHOODVP\FRQYHUVDWLRQVZLWKRWKHUPHPEHUVRIODZHQIRUFHPHQW,QVXEPLWWLQJWKLV

DIILGDYLW,KDYHQRWLQFOXGHGHYHU\IDFWNQRZQWRPHDERXWWKLVLQYHVWLJDWLRQ,QVWHDG,KDYH

RQO\LQFOXGHGIDFWVWKDW,EHOLHYHDUHVXIILFLHQWWRHVWDEOLVKSUREDEOHFDXVH

                                   %DFNJURXQGRI,QYHVWLJDWLRQ

             6LQFHDSSUR[LPDWHO\-DQXDU\+6,VSHFLDODJHQWVKDYHEHHQLQYHVWLJDWLQJD

VFKHPHLQYROYLQJWKHXVHRIVWROHQLGHQWLWLHVWRIUDXGXOHQWO\RSHQEDQNDFFRXQWVFUHGLWFDUGVDQG

SXUFKDVHYHKLFOHVPDQ\RIZKLFKDUHWKHQH[SRUWHGRXWRIWKH8QLWHG6WDWHV0RUHVSHFLILFDOO\

WKHLQYHVWLJDWLRQKDVUHYHDOHGDQXPEHURILQGLYLGXDOVXVLQJWKHVWROHQLGHQWLWLHVRI8QLWHG6WDWHV

FLWL]HQVIURP3XHUWR5LFRWRIUDXGXOHQWO\ILQDQFHODWHPRGHOYHKLFOHVIURPGHDOHUVKLSVLQ

0DVVDFKXVHWWVZLWK]HURGROODUVGRZQ$WWKHGHDOHUVKLSVWKHLQGLYLGXDOVSURYLGHDYDULHW\RI

FRPPRQLGHQWLILFDWLRQDQGFUHGLWUHODWHGGRFXPHQWVLQFOXGLQJ3XHUWR5LFRGULYHU¶VOLFHQVHVDQG

VRFLDOVHFXULW\FDUGVDVSURRIRILGHQWLILFDWLRQ7KHSHUSHWUDWRUVRIWKLVIUDXGXOHQWVFKHPH

W\SLFDOO\GRQRWPDNHGRZQSD\PHQWVRUVXEVHTXHQWSD\PHQWVRQWKHYHKLFOHVUHVXOWLQJLQWKH

GHDOHUVKLSRUUHOHYDQWOHQGLQJILQDQFLDOLQVWLWXWLRQWDNLQJDWRWDOORVVIRUWKHYHKLFOHV7KH

LQGLYLGXDOVKDYHDOVREHHQVXFFHVVIXOLQRSHQLQJEDQNDFFRXQWVLQWKHVDPHVWROHQLGHQWLWLHVSULRU

WRIUDXGXOHQWO\SXUFKDVLQJWKHYHKLFOHV,QGLYLGXDOVSHUSHWUDWLQJWKHVFKHPHPD[RXWDVVRFLDWHG

FUHGLWFDUGVZLWKLQGD\VRUZHHNVDQGUDUHO\PDNHDQ\SD\PHQWVRQWKHDFFRXQWV

                              




                                                   


                                                                                                       12
               Case
               Case
               Case1:20-cr-10213-LTS
                    1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document 35
                                               4-1 Filed
                                                    Filed
                                               1 Filed   06/23/21
                                                          09/09/20Page
                                                        06/24/21   Page
                                                                    Page13
                                                                       153 of
                                                                           of
                                                                            of84
                                                                              11
                                                                               84




                                                              3UREDEOH&DXVH

                                              7KH&UHGLW$SSOLFDWLRQVDWWKH1DWLFN'HDOHUVKLS

                       2QRUDERXW6HSWHPEHUDPDQDSSHDUHGLQSHUVRQDWDFDUGHDOHUVKLSLQ

1DWLFN0$ WKH³1DWLFN'HDOHUVKLS´ DQGSURYLGHGSHUVRQDOLGHQWLI\LQJLQIRUPDWLRQRQDFUHGLW

DSSOLFDWLRQLQRUGHUWRSXUFKDVHD+RQGD&59 9,1[[[[[[[[[[[[[ IRU

ZLWKILQDQFLQJ2QWKHFUHGLWDSSOLFDWLRQWKHDSSOLFDQWUHSUHVHQWHGKLPVHOIDV-2$

ZLWKDGDWHRIELUWKRI[[[[DQGVRFLDOVHFXULW\QXPEHU[[[[[7KHDSSOLFDQWOLVWHG

KLVDGGUHVVDV3RUWODQG6WUHHW$SDUWPHQW/DZUHQFH0$OLVWHGKLVRFFXSDWLRQDV

WKH6LWH6XSHUYLVRUIRU³-$2 VLF &RQVWUXFWLRQ´DQGVWDWHGWKDWKHHDUQHGDPRQWKO\VDODU\RI

+HVLJQHG-2$¶VQDPHWRWKHFUHGLWDSSOLFDWLRQZKLFKUHDG³<RXFHUWLI\WKDWWKH

LQIRUPDWLRQRQWKHDSSOLFDWLRQDQGLQDQ\RWKHUDSSOLFDWLRQVXEPLWWHGWRXVLVWUXHDQGFRPSOHWH

<RXXQGHUVWDQGWKDWIDOVHVWDWHPHQWVPD\VXEMHFW\RXWRFULPLQDOSHQDOWLHV´'XULQJWKHVDOHV

SURFHVVWKHDSSOLFDQWSUHVHQWHG3XHUWR5LFR'ULYHU¶VOLFHQVHDVSURRIRI

LGHQWLILFDWLRQ7KHGRFXPHQWOLVWHGWKHQDPH-2$ZLWKGDWHRIELUWK[[[[DQG

GLVSOD\HGDSKRWRJUDSKGHSLFWLQJVRPHRQHZKRDSSHDUHGWREH52'5,*8(=$IWHUREWDLQLQJD

ERRNLQJSKRWRJUDSKRI52'5,*8(=DQGFRPSDULQJLWWRWKHSKRWRJUDSKRQWKHIUDXGXOHQW

-2$3XHUWR5LFRGULYHU¶VOLFHQVHDJHQWVGHWHUPLQHGWKDWERWKSKRWRJUDSKVGHSLFW

52'5,*8(=$GGLWLRQDOO\DJHQWVUHYLHZHGVXUYHLOODQFHYLGHRIURPWKH1DWLFN'HDOHUVKLS

IURP6HSWHPEHUZKLFKVKRZVWZRPHQPHHWLQJLQDQRIILFHZLWKWKHILQDQFHGLUHFWRUWR




  7KHLGHQWLW\RIYLFWLP-2$LVNQRZQWRWKHJRYHUQPHQW,QRUGHUWKHVHLQLWLDOVUHSUHVHQWWKHYLFWLP¶VILUVWQDPH
SDWHUQDOODVWQDPHDQGPDWHUQDOODVWQDPH7RSURWHFWWKHYLFWLP¶VSULYDF\RQO\WKHLQLWLDOV³-2$´DQG³-2´DUH
XVHGLQWKLVDIILGDYLW


  7KHGHDOHUVKLSPDGHDFRS\RUVFDQRIWKLVGULYHU¶VOLFHQVHDQGPDLQWDLQHGLWLQLWVILOHVSHUWDLQLQJWRWKH
WUDQVDFWLRQZKLFKDJHQWVKDYHUHYLHZHG%DVHGRQWKHLQIRUPDWLRQUHIOHFWHGEHORZDQGP\WUDLQLQJDQGH[SHULHQFH
LWDSSHDUVWKDWWKLVZDVQRWDOHJLWLPDWH3XHUWR5LFRGULYHU¶VOLFHQVHEXWUDWKHUZDVDFRXQWHUIHLWIUDXGXOHQW
GRFXPHQW

                                                                  


                                                                                                                             13
               Case
               Case
               Case1:20-cr-10213-LTS
                    1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document 35
                                               4-1 Filed
                                                    Filed
                                               1 Filed   06/23/21
                                                          09/09/20Page
                                                        06/24/21   Page
                                                                    Page14
                                                                       164 of
                                                                           of
                                                                            of84
                                                                              11
                                                                               84




ILQDOL]HWKHVDOHRIWKH+RQGD&59$IWHUREWDLQLQJERRNLQJSKRWRJUDSKVRI52'5,*8(=

DQG)(50,1DQGFRPSDULQJWKHPWRWKHWZRPHQLQWKHYLGHRIURP%HUQDUGL+RQGDDJHQWV

GHWHUPLQHGWKDWWKHYLGHRGHSLFWHG52'5,*8(=DQG)(50,1

                       7KHSHUVRQDOLQIRUPDWLRQIURPWKHFUHGLWDSSOLFDWLRQZDVWKHQVXEPLWWHGE\WKH

GHDOHUVKLSWRYDULRXVEDQNVRYHUWKHLQWHUQHWXVLQJ'HDOHUWUDFNIRUFUHGLWDSSURYDO7KHPDQ

SXUSRUWLQJWREH-2$ZDVDSSURYHGE\DEDQNORFDWHGLQ&KHUU\+LOO1- WKH³1HZ-HUVH\

%DQN´ YLDWKHLQWHUQHWRQRUDERXW6HSWHPEHUWRILQDQFHWKHYHKLFOHLQWKHDPRXQWRI

IRUDWHUPRIPRQWKVDQGKHWRRNSRVVHVVLRQRIWKHYHKLFOH

                       2QHZHHNODWHURQRUDERXW6HSWHPEHUDPDQDSSHDUHGLQSHUVRQDWWKH

1DWLFN'HDOHUVKLSDQGSURYLGHGSHUVRQDOLGHQWLI\LQJLQIRUPDWLRQRQDFUHGLWDSSOLFDWLRQLQRUGHU

WRSXUFKDVHD+RQGD&59 9,1[[[[[[[[[[[[[ IRUZLWK

ILQDQFLQJ2QWKHFUHGLWDSSOLFDWLRQWKHDSSOLFDQWDJDLQUHSUHVHQWHGKLPVHOIDV-2$ZLWKD

GDWHRIELUWKRI[[[[DQGVRFLDOVHFXULW\QXPEHU[[[[[7KHDSSOLFDQWOLVWHGKLV

DGGUHVVDV3RUWODQG6WUHHW$SDUWPHQW/DZUHQFH0$OLVWHGKLVRFFXSDWLRQDVWKH

6LWH6XSHUYLVRUIRU³-$2 VLF &RQVWUXFWLRQ´DQGVWDWHGKHHDUQHGDPRQWKO\VDODU\RI

+HVLJQHG-2$¶VQDPHWRWKHFUHGLWDSSOLFDWLRQZKLFKUHDG³<RXFHUWLI\WKDWWKHLQIRUPDWLRQ

RQWKHDSSOLFDWLRQDQGLQDQ\RWKHUDSSOLFDWLRQVXEPLWWHGWRXVLVWUXHDQGFRPSOHWH<RX

XQGHUVWDQGWKDWIDOVHVWDWHPHQWVPD\VXEMHFW\RXWRFULPLQDOSHQDOWLHV´'XULQJWKHVDOHV





 'HDOHUWUDFNLVDVRIWZDUHDVDVHUYLFHXVHGE\PDQ\DXWRPRELOHGHDOHUVKLSV,WRIIHUVDVLQJOHFORXGEDVHG
SODWIRUPWREULQJWRJHWKHUFRQVXPHUGHDOHUDQGOHQGHUDQGHOHFWURQLFSDWKZD\VIRUFRPPXQLFDWLRQEHWZHHQWKHP
'HDOHUWUDFNFDQUXQFUHGLWFKHFNVVXEPLWFUHGLWDSSOLFDWLRQVFRPPXQLFDWHUHVSRQVHVFRPSOHWHGHDOVDQGVSHHGXS
WUDGHLQSD\RIIDQGWLWOHUHOHDVH'HDOHUWUDFNKDVDSDUWQHUVKLSZLWKWKH1DWLRQDO&UHGLW6HUYLFHV%XUHDX:KHQ
GHDOHUVLQSXWWKHGDWDDQGUHTXHVWLQIRUPDWLRQYLDWKH'HDOHUWUDFNSRUWDOWKHGDWDLVVHQWWKURXJKDSLSHOLQHWRWKH
VHUYLFHVFORXGVSDFHZKHUHLWVVHUYHUVDUHEHLQJKRVWHG(VVHQWLDOO\LWLVDFHQWUDOKXEWRFRQVROLGDWHDQGUHTXHVWDOO
GDWDQHHGHGIRUDWUDQVDFWLRQLQVWHDGRIJRLQJWKURXJKHDFKLQGLYLGXDOV\VWHP'HDOHUWUDFN¶VVHUYHUVWKDWKDQGOHWKLV
GDWDDUHORFDWHGLQ1HZ-HUVH\DQGKDYHEHHQVRORFDWHGVLQFHDWOHDVW-XO\DFFRUGLQJO\DOOFRPPXQLFDWLRQV
EHWZHHQGHDOHUVKLSVLQ0DVVDFKXVHWWVDQGDQ\RWKHUSDUWLHVXVLQJWKH'HDOHUWUDFNV\VWHPKDYHWUDYHOHGLQLQWHUVWDWH
FRPPHUFH

                                                           


                                                                                                                             14
               Case
               Case
               Case1:20-cr-10213-LTS
                    1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document 35
                                               4-1 Filed
                                                    Filed
                                               1 Filed   06/23/21
                                                          09/09/20Page
                                                        06/24/21   Page
                                                                    Page15
                                                                       175 of
                                                                           of
                                                                            of84
                                                                              11
                                                                               84




SURFHVVWKHDSSOLFDQWSUHVHQWHG3XHUWR5LFR'ULYHU¶VOLFHQVHDVSURRIRI

LGHQWLILFDWLRQ7KHGRFXPHQWOLVWHGWKHQDPH-2$ZLWKGDWHRIELUWK[[[[DQGGLVSOD\HG

DSKRWRJUDSKRIDPDQPDWFKLQJWKHDSSHDUDQFHRI52'5,*8(=7KLVZDVWKHVDPH

LGHQWLILFDWLRQWKDWZDVSUHVHQWHGWRWKH1DWLFN'HDOHUVKLSRQ6HSWHPEHU

                       7KHSHUVRQDOLQIRUPDWLRQIURPWKHFUHGLWDSSOLFDWLRQZDVWKHQVXEPLWWHGE\WKH

GHDOHUVKLSWRYDULRXVEDQNVRYHUWKHLQWHUQHWXVLQJ'HDOHUWUDFNIRUFUHGLWDSSURYDO7KHPDQ

SXUSRUWLQJWREH-2$ZDVDSSURYHGE\DEDQNORFDWHGLQ'HWURLW0, WKH³'HWURLW%DQN´ YLD

WKHLQWHUQHWRQRUDERXW6HSWHPEHUWRILQDQFHWKHYHKLFOHLQWKHDPRXQWRI

IRUDWHUPRIPRQWKVDQGKHWRRNSRVVHVVLRQRIWKHYHKLFOH1RPRQWKO\SD\PHQWVZHUHHYHU

PDGHRQWKLVYHKLFOHORDQ

                                         7KH)LQDQFLQJ3URFHVVDWWKH1DWLFN'HDOHUVKLS

                      2Q-XQHDQ+6,DJHQWLQWHUYLHZHGDILQDQFHGLUHFWRUIRUWKH1DWLFN

'HDOHUVKLSDERXWWKHYHKLFOHILQDQFLQJSURFHVVDWWKDWGHDOHUVKLS$FFRUGLQJWRWKHILQDQFH

GLUHFWRUWKHILQDQFLQJSURFHVVEHJLQVE\KDYLQJDFXVWRPHUFRPSOHWHDFUHGLWDSSOLFDWLRQE\

KDQG7KHLQIRUPDWLRQIURPWKHFUHGLWDSSOLFDWLRQLVWKHQW\SHGRQDFRPSXWHUE\WKHILQDQFH

GLUHFWRUDQGVXEPLWWHGRYHUWKHLQWHUQHWWR'HDOHUWUDFNWRUXQWKHFXVWRPHU¶VFUHGLWKLVWRU\DQG

FKHFNIRUDQ\UHGIODJVWKDWPLJKWUHTXLUHWKHFXVWRPHUWRSURYLGHDGGLWLRQDOGRFXPHQWVWRYHULI\

WKHLQIRUPDWLRQSURYLGHGRQWKHFUHGLWDSSOLFDWLRQ%DVHGRQWKHVWUXFWXUHRIWKHGHDODQGWKH

FXVWRPHU¶VFUHGLWKLVWRU\WKHILQDQFHGLUHFWRUWKHQVXEPLWVWKHFXVWRPHU¶VDSSOLFDWLRQRQ

DYHUDJHWRWKUHHEDQNVIRUILQDQFLQJDSSURYDOWKURXJK'HDOHUWUDFN:LWKLQDQKRXUWKHILQDQFH

GLUHFWRUUHFHLYHVDUHVSRQVHIURPWKHEDQNVRYHUWKHLQWHUQHWWKURXJK'HDOHUWUDFNWKDWWKH





 7KHGHDOHUVKLSPDGHDFRS\RUVFDQRIWKLVGULYHU¶VOLFHQVHDQGPDLQWDLQHGLWLQLWVILOHVSHUWDLQLQJWRWKH
WUDQVDFWLRQZKLFKDJHQWVKDYHUHYLHZHG

                                                               


                                                                                                                  15
               Case
               Case
               Case1:20-cr-10213-LTS
                    1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document 35
                                               4-1 Filed
                                                    Filed
                                               1 Filed   06/23/21
                                                          09/09/20Page
                                                        06/24/21   Page
                                                                    Page16
                                                                       186 of
                                                                           of
                                                                            of84
                                                                              11
                                                                               84




FXVWRPHUZDVJLYHQDFRXQWHURIIHUDSSURYHGGLVDSSURYHGRUDSSURYHGZLWKVWLSXODWLRQV7KLV

VDPHSURFHVVZDVLQSODFHLQ6HSWHPEHU

                                      7KH&UHGLW$SSOLFDWLRQDWWKH+DYHUKLOO'HDOHUVKLS

                      2QRUDERXW-XQHDPDQDSSHDUHGLQSHUVRQDWDFDUGHDOHUVKLSLQ

+DYHUKLOO0$ WKH³+DYHUKLOO'HDOHUVKLS´ DQGSURYLGHGSHUVRQDOLGHQWLI\LQJLQIRUPDWLRQRQD

FUHGLWDSSOLFDWLRQLQRUGHUWRSXUFKDVHD-HHS*UDQG&KHURNHH 9,1[[[[[[[[[[[[[ 

IRUZLWKILQDQFLQJ2QWKHFUHGLWDSSOLFDWLRQWKHDSSOLFDQWUHSUHVHQWHGKLPVHOI

DV-/&0ZLWKDGDWHRIELUWKRI[[[[DQGVRFLDOVHFXULW\QXPEHU[[[[[7KH

DSSOLFDQWOLVWHGKLVDGGUHVVDV%DLOH\6WUHHW$SDUWPHQW/DZUHQFH0$OLVWHGKLV

RFFXSDWLRQDVWKHRZQHURI³0RUDOHV//&´DQGVWDWHGKHHDUQHGDQDQQXDOVDODU\RI

+HVLJQHG-/&0¶VQDPHWRWKHFUHGLWDSSOLFDWLRQZKLFKUHDG³,DXWKRUL]HGHDOHUDQGDQ\

ILQDQFHFRPSDQ\EDQNRURWKHUILQDQFLDOLQVWLWXWLRQWRZKLFKWKHGHDOHUVXEPLWVP\DSSOLFDWLRQ

    ³\RX´ WRLQYHVWLJDWHP\FUHGLWDQGHPSOR\PHQWKLVWRU\YHULI\P\LQFRPHREWDLQFUHGLW

UHSRUWVDQGUHOHDVHLQIRUPDWLRQDERXW\RXUFUHGLWH[SHULHQFHZLWKPHDVWKHODZSHUPLWV´

'XULQJWKHVDOHVSURFHVVWKHLQGLYLGXDOSUHVHQWHG3XHUWR5LFR'ULYHU¶VOLFHQVHDV

SURRIRILGHQWLILFDWLRQ7KHGRFXPHQWOLVWHGWKHQDPH-/&0ZLWKGDWHRIELUWK[[[[

DQGGLVSOD\HGDSKRWRJUDSKRIDPDQPDWFKLQJWKHDSSHDUDQFHRI52'5,*8(=7KH

SKRWRJUDSKRQWKHIUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHDSSHDUHGVLPLODUWRWKHSKRWRJUDSKRQ






  7KHLGHQWLW\RIYLFWLP-/&0LVNQRZQWRWKHJRYHUQPHQW,QRUGHUWKHVHLQLWLDOVUHSUHVHQWWKHYLFWLP¶VILUVW
QDPHPLGGOHQDPHSDWHUQDOODVWQDPHDQGPDWHUQDOODVWQDPH7RSURWHFWWKHYLFWLP¶VSULYDF\RQO\WKHLQLWLDOV
³-/&0´DQG³-&0´DUHXVHGLQWKLVDIILGDYLW


  7KHGHDOHUVKLSPDGHDFRS\RUVFDQRIWKLVGULYHU¶VOLFHQVHDQGPDLQWDLQHGLWLQLWVILOHVSHUWDLQLQJWRWKH
WUDQVDFWLRQZKLFKDJHQWVKDYHUHYLHZHG%DVHGRQWKHLQIRUPDWLRQUHIOHFWHGEHORZDQGP\WUDLQLQJDQGH[SHULHQFH
LWDSSHDUVWKDWWKLVZDVQRWDOHJLWLPDWH3XHUWR5LFRGULYHU¶VOLFHQVHEXWUDWKHUZDVDFRXQWHUIHLWIUDXGXOHQW
GRFXPHQW

                                                              


                                                                                                                         16
               Case
               Case
               Case1:20-cr-10213-LTS
                    1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document 35
                                               4-1 Filed
                                                    Filed
                                               1 Filed   06/23/21
                                                          09/09/20Page
                                                        06/24/21   Page
                                                                    Page17
                                                                       197 of
                                                                           of
                                                                            of84
                                                                              11
                                                                               84




WKHIUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHWKDWZDVSUHVHQWHGWRWKH1DWLFN'HDOHUVKLSLQ

6HSWHPEHU

                      7KHSHUVRQDOLQIRUPDWLRQIURPWKHFUHGLWDSSOLFDWLRQZDVWKHQVXEPLWWHGE\WKH

GHDOHUVKLSWRYDULRXVEDQNVRYHUWKHLQWHUQHWWKURXJKDSURFHVVGHVFULEHGEHORZIRUFUHGLW

DSSURYDO7KHPDQSXUSRUWLQJWREH-/&0ZDVDEDQNORFDWHGLQ&ROXPEXV2+ WKH

³&ROXPEXV%DQN´ YLDWKHLQWHUQHWRQRUDERXW-XQHWRILQDQFHWKHYHKLFOHLQWKH

DPRXQWRIIRUDWHUPRIPRQWKVDQGKHWRRNSRVVHVVLRQRIWKHYHKLFOH

                                      7KH)LQDQFLQJ3URFHVVDWWKH+DYHUKLOO'HDOHUVKLS

                      2Q-XQHDQ+6,DJHQWLQWHUYLHZHGDILQDQFHGLUHFWRUIRUWKH+DYHUKLOO

'HDOHUVKLSDERXWWKHSURFHVVIRUREWDLQLQJILQDQFLQJIRUYHKLFOHVSXUFKDVHGDWWKDWGHDOHUVKLS

$FFRUGLQJWRWKHILQDQFHGLUHFWRUWKHYHKLFOHILQDQFLQJSURFHVVEHJLQVE\KDYLQJDFXVWRPHUILOO

RXWDFUHGLWDSSOLFDWLRQE\KDQGZLWKDGHDOHUVKLSVDOHVDVVRFLDWH7KHVDOHVPDQDJHUWKHQW\SHV

WKHFXVWRPHU¶VLQIRUPDWLRQIURPWKHFUHGLWDSSOLFDWLRQLQWRDFRPSXWHUDQGIRUZDUGVLWWRWKH

ILQDQFHGHSDUWPHQW7KHILQDQFHPDQDJHUWKHQUHYLHZVWKHDSSOLFDWLRQDQGVXEPLWVLWRQOLQHWR

5RXWH2QHWRREWDLQDFUHGLWKLVWRU\UHSRUWUHGIODJVUHSRUWDQG2IILFHRI)RUHLJQ$VVHWV

&RQWURO ³2)$&´ UHSRUW8SRQFRPSOHWLRQWKHFXVWRPHUUHYLHZVDQGVLJQVWKHFUHGLW

DSSOLFDWLRQ7KHILQDQFHPDQDJHUZRXOGWKHQVHOHFWXSWRWHQEDQNVEXWW\SLFDOO\IRXURUILYH

DQGVXEPLWWKHFXVWRPHU¶VDSSOLFDWLRQWRWKRVHEDQNVWKURXJK5RXWH2QH7KHILQDQFHGLUHFWRU

JHQHUDOO\UHFHLYHVDUHVSRQVHZLWKLQPLQXWHVRYHUWKHLQWHUQHWWKURXJK5RXWH2QHQRWLI\LQJ

WKHFXVWRPHUWKDWWKHUHTXHVWZDVDSSURYHGGLVDSSURYHGRUDSSURYHGZLWKVWLSXODWLRQVRU

FRQGLWLRQV7KLVVDPHSURFHVVZDVLQSODFHLQ-XQH




 5RXWH2QHSURYLGHVWKHVDPHVHUYLFHDV'HDOHUWUDFNIRUFDUGHDOHUVKLSVZKLFKLQFOXGHVEXWLVQRWOLPLWHGWR
FKHFNLQJDFXVWRPHU¶VFUHGLWKLVWRU\DQGZRUNLQJDVDFHQWUDOKXEWRFRQVROLGDWHDQGUHTXHVWGDWDQHHGHGWR
FRPSOHWHVDOHVWUDQVDFWLRQ5RXWH2QH¶VVHUYHUVWKDWKDQGOHWKLVGDWDDUHORFDWHGLQ/DV9HJDV19DQGKDYHEHHQVR
ORFDWHGVLQFHDWOHDVW-XQH

                                                              


                                                                                                                       17
        Case
        Case
         Case1:20-cr-10213-LTS
             1:20-cr-10213-LTS
              5:21-cr-00245-JFL Document
                                Document 35
                                         4-1 Filed
                                              Filed
                                         1 Filed   06/23/21
                                                    09/09/20Page
                                                  06/24/21   Page
                                                              Page18
                                                                 208 of
                                                                     of
                                                                      of84
                                                                        11
                                                                         84




        &RQILUPDWLRQRI9DOLG6RFLDO6HFXULW\1XPEHUV,GHQWLILFDWLRQRIWKH9LFWLP

           7KH6RFLDO6HFXULW\$GPLQLVWUDWLRQ ³66$´ KDVFRQILUPHGWKDWVRFLDOVHFXULW\

QXPEHU[[[[[LVDVVLJQHGWR-2$D8QLWHG6WDWHVFLWL]HQIURP3XHUWR5LFR

           7KH66$KDVFRQILUPHGWKDWVRFLDOVHFXULW\QXPEHU[[[[[LVDVVLJQHGWR

-&0D8QLWHG6WDWHV&LWL]HQIURP3XHUWR5LFR

           /DZHQIRUFHPHQWFRQWDFWHGWKH3XHUWR5LFR3ROLFH'HSDUWPHQWWRREWDLQWKH

GULYHU¶VOLFHQVHRI-2$ZLWKVRFLDOVHFXULW\QXPEHU[[[[[7KHGRFXPHQWOLVWHGWKH

QDPH-$2$VRFLDOVHFXULW\QXPEHU[[[[[DQGGDWHRIELUWK[[[[EXWD

GLIIHUHQWOLFHQVHQXPEHUWKDQZKDWZDVOLVWHGRQWKHIUDXGXOHQW-2$GULYHU¶VOLFHQVHSUHVHQWHG

DWWKH1DWLFN'HDOHUVKLSLQ6HSWHPEHU7KHGRFXPHQWDOVRGLVSOD\HGWKHSKRWRJUDSKRIWKH

PDQZKR,EHOLHYHWREHWKHUHDO-2$ZKRLVGLIIHUHQWLQDSSHDUDQFHWKDQWKHPDQGLVSOD\HG

RQWKHIUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHSUHVHQWHGDWWKH1DWLFN'HDOHUVKLS

           /DZHQIRUFHPHQWFRQWDFWHGWKH3XHUWR5LFR3ROLFH'HSDUWPHQWWRREWDLQWKH

GULYHU¶VOLFHQVHRI-&0ZLWKVRFLDOVHFXULW\QXPEHU[[[[[7KHGRFXPHQWOLVWHGWKH

QDPH-/&0VRFLDOVHFXULW\QXPEHU[[[[[DQGGDWHRIELUWK[[[[EXWDGLIIHUHQW

OLFHQVHQXPEHUWKDQZKDWZDVOLVWHGRQWKHIUDXGXOHQW-&0GULYHU¶VOLFHQVHSUHVHQWHGDWWKH

+DYHUKLOO'HDOHUVKLSLQ-XQH7KHGRFXPHQWDOVRGLVSOD\HGWKHSKRWRJUDSKRIWKHPDQZKR

,EHOLHYHWREHWKHUHDO-&0ZKRLVGLIIHUHQWLQDSSHDUDQFHWKDQWKHPDQGLVSOD\HGRQWKH

IUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHSUHVHQWHGDWWKH+DYHUKLOO'HDOHUVKLS

                    .QRZOHGJHDQG8VHRI6WROHQ,GHQWLW\,QIRUPDWLRQ
                         DQG)UDXGXOHQW,GHQWLILFDWLRQ'RFXPHQWV
                                                 
           2Q)HEUXDU\)(50,1DQG52'5,*8(=ZHUHDUUHVWHGE\WKH

3HQQV\OYDQLD6WDWH3ROLFH ³363´ DIWHUDWWHPSWLQJWRSXUFKDVHDPRWRUF\FOHDQG$79IURPD

GHDOHUVKLSLQ&RRSHUVEXUJ3HQQV\OYDQLDZLWKDIUDXGXOHQW3$GULYHU¶VOLFHQVHLQWKHQDPHRI


                                                 


                                                                                                     18
               Case
               Case
               Case1:20-cr-10213-LTS
                    1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document 35
                                               4-1 Filed
                                                    Filed
                                               1 Filed   06/23/21
                                                          09/09/20Page
                                                        06/24/21   Page
                                                                    Page19
                                                                       219 of
                                                                           of
                                                                            of84
                                                                              11
                                                                               84




'0)ZKLFKERUHDSKRWRJUDSKRI52'5,*8(= WKH\KDGVXFFHVVIXOO\SXUFKDVHGD

PRWRUF\FOHDQG$79IURPWKHVDPHGHDOHUVKLSWZRZHHNVSULRUXVLQJWKHVDPHIUDXGXOHQW

LGHQWLILFDWLRQ 2Q)(50,1¶VSHUVRQSROLFHIRXQGDUHFHLSWGDWHG2FWREHUIURPDFDU

GHDOHUVKLSLQ'DQYHUV0$7KHUHFHLSWZDVIRUDFDVKSD\PHQWDQGOLVWHGWKHQDPH

³/&2´3ROLFHDOVRIRXQGDUHFHLSWGDWHG6HSWHPEHUIURPDFDUGHDOHUVKLSLQ

)UDPLQJKDP0$7KHUHFHLSWOLVWHGDSD\PHQWRIDQGWKHQDPH³-252'5,*8(=´

52'5,*8(=ZDVVXEVHTXHQWO\FRQYLFWHGRIWKHIWE\GHFHSWLRQ

                      'XULQJDQLQYHVWLJDWLRQLQWKH3HQQV\OYDQLD6WDWH3ROLFH ³363´ VHL]HGD

FHOOSKRQHIURP)(50,1ZKRLVVXVSHFWHGRIEHLQJLQYROYHGLQWKHIUDXGVFKHPHGHVFULEHGLQ

SDUDJUDSKRIWKLVDIILGDYLWDQGLVDWDUJHWRIDQ+6,3KLODGHOSKLDLQYHVWLJDWLRQ7KH363

REWDLQHGDVHDUFKZDUUDQWIRU)(50,1¶VSKRQHDQGLGHQWLILHGDVXEVWDQWLDODPRXQWRIHYLGHQFH

UHYHDOLQJWKDW)(50,1SOD\HGDODUJHUROHLQREWDLQLQJVWROHQLGHQWLWLHVDQGSURGXFLQJIDOVH

GRFXPHQWVWREHXVHGIRUIUDXGXOHQWYHKLFOHSXUFKDVHV363IRUZDUGHG'%)7)DJHQWVVRPHRI

WKHLQIRUPDWLRQIURP)(50,1¶VSKRQHZKLFKLQFOXGHGWKHIROORZLQJ,'FDUGVW\OH

SKRWRJUDSKVRI52'5,*8(=WKDWDSSHDUHGRQWKHIUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHVWKDW

ZHUHSUHVHQWHGWRWKH+DYHUKLOO'HDOHUVKLSLQ-XQHDQGWKH1DWLFN'HDOHUVKLSLQ6HSWHPEHU

WKH-&03XHUWR5LFRGULYHU¶VOLFHQVHWKDWZDVSUHVHQWHGWRWKH+DYHUKLOO'HDOHUVKLSLQ

-XQHD86VRFLDOVHFXULW\FDUGEHDULQJWKHQDPH-&0DQGVRFLDOVHFXULW\QXPEHU[[[

[[D&RPFDVWELOOLQWKHQDPHRI-2$ WKHGHWDLOVRIWKHELOODUHLOOHJLEOH DQGD1DWLRQDO

*ULGXWLOLW\ELOOVKRZLQJWKHQDPH-2$ZLWKDQDGGUHVVRI3RUWODQG6WUHHW$SW




  52'5,*8(=REWDLQHGD3$GULYHU¶VOLFHQVHIURPWKHUHJLVWU\RIPRWRUYHKLFOHVLQWKHQDPHRI'0)E\
VXUUHQGHULQJDIUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHLQWKHVDPHQDPHZLWK52'5,*8(=¶VSKRWRJUDSK


  52'5,*8(=XVHGWKHLGHQWLW\RI/&2WRIUDXGXOHQWO\SXUFKDVHPXOWLSOHYHKLFOHVLQ0$EXWWKH\DUHQRWEHLQJ
FKDUJHGDWWKLVWLPH2Q2FWREHU52'5,*8(=IUDXGXOHQWO\SXUFKDVHGD-HHS*UDQG&KHURNHHIURP
WKHGHDOHUVKLSLQ'DQYHUV0$ZLWKDIUDXGXOHQW3XHUWR5LFRGULYHU¶VOLFHQVHZLWKWKHQDPH/&2

                                                          


                                                                                                                     19
              Case
              Case
               Case1:20-cr-10213-LTS
                   1:20-cr-10213-LTS
                    5:21-cr-00245-JFL Document
                                      Document
                                       Document4-1
                                               35  Filed
                                                   Filed06/24/21
                                                1 Filed  06/23/21
                                                         09/09/20 Page
                                                                   Page
                                                                   Page22
                                                                        20
                                                                        10ofof
                                                                            of84
                                                                               84
                                                                               11




/DZUHQFH0$DFFRXQWQXPEHU[[[[[[DQGDQDPRXQWGXHRIZKLFKZDV

WKHVDPH1DWLRQDO*ULGELOOWKDW52'5,*8(=SUHVHQWHGWRWKH1DWLFN'HDOHUVKLSLQ6HSWHPEHU



                      :LWKLQ)(50,1¶VSKRQH'%)7)DJHQWVDOVRLGHQWLILHGDQ;ILQLW\ELOOVKRZLQJ

WKHQDPH³/6'´ZLWKDQDGGUHVVRI3RUWODQG6WUHHW$SW/DZUHQFH0$

DFFRXQWQXPEHU[[[[[[[[[[[[QHZFKDUJHVRIDQGDWRWDODPRXQWGXHRI

'%)7)DJHQWVKDYHDOVRUHFRYHUHGRWKHUYHUVLRQVRIDOPRVWLGHQWLFDO;ILQLW\ELOOVIURP

GHDOHUVKLSVWKURXJKRXW0DVVDFKXVHWWVDVFULPLQDODVVRFLDWHVKDYHSUHVHQWHGWKHGRFXPHQWVDV

SURRIRIUHVLGHQFHGXULQJWKHIUDXGXOHQWSXUFKDVHRIYHKLFOHV)RUH[DPSOHDJHQWVUHFRYHUHGDQ

;ILQLW\ELOOLQDVWROHQQDPHXVHGE\DIHPDOHWDUJHWRIWKLVLQYHVWLJDWLRQDWDGHDOHUVKLSLQ

%XUOLQJWRQ0$7KHELOOVKRZHGD)DOO5LYHU0$DGGUHVVDFFRXQWQXPEHU[[[[[[[[[

[[[QHZFKDUJHVRIDQGDWRWDODPRXQWGXHRI

                      2Q-DQXDU\52'5,*8(=ZDVDUUHVWHGE\WKH1HZ-HUVH\'LYLVLRQRI

&ULPLQDO-XVWLFHIRULQVXUDQFHIUDXGWKHIWE\GHFHSWLRQDQGLPSHUVRQDWLRQZKLFKVWHPPHG

IURPWKHIUDXGXOHQWSXUFKDVHRIILYHYHKLFOHVLQ1HZ-HUVH\EHWZHHQ-DQXDU\DQG

)HEUXDU\ZLWKWKHIUDXGXOHQW'0)3$GULYHU¶VOLFHQVH

                                                             &RQFOXVLRQ

                      %DVHGRQWKHIRUHJRLQJ,VXEPLWWKHUHLVSUREDEOHFDXVHWREHOLHYHWKDWRQRU

DERXW6HSWHPEHU6HSWHPEHUDQG-XQH,\DXU\52'5,*8(=  

IDOVHO\UHSUHVHQWHGZLWKLQWHQWWRGHFHLYHDQGIRUDQ\SXUSRVHDQXPEHUWREHWKHVRFLDOVHFXULW\

DFFRXQWQXPEHUDVVLJQHGE\WKH&RPPLVVLRQHURI6RFLDO6HFXULW\WRKLPZKHQLQIDFWVXFK

QXPEHULVQRWWKHVRFLDOVHFXULW\DFFRXQWQXPEHUDVVLJQHGE\WKH&RPPLVVLRQHURI6RFLDO




     7RSURWHFWWKLVLQGLYLGXDO¶VSULYDF\LQLWLDOVDUHXVHGUDWKHUWKDQWKHQDPHWKDWDSSHDUHGRQWKHELOO

                                                               


                                                                                                                 20
        Case
        Case
         Case1:20-cr-10213-LTS
             1:20-cr-10213-LTS
              5:21-cr-00245-JFL Document
                                Document
                                 Document4-1
                                         35  Filed
                                             Filed06/24/21
                                          1 Filed  06/23/21
                                                   09/09/20 Page
                                                             Page
                                                             Page23
                                                                  21
                                                                  11ofof
                                                                      of84
                                                                         84
                                                                         11




6HFXULW\WRKLPDOOLQYLRODWLRQRI86& D  %   NQRZLQJO\WUDQVIHUUHG

SRVVHVVHGDQGXVHGGXULQJDQGLQUHODWLRQWRDQ\IHORQ\YLRODWLRQHQXPHUDWHGLQ86&

$ F DQGZLWKRXWODZIXODXWKRULW\DPHDQVRILGHQWLILFDWLRQRIDQRWKHUSHUVRQLQYLRODWLRQ

RI86&$DQG  KDYLQJGHYLVHGDQGLQWHQGLQJWRGHYLVHDVFKHPHDQGDUWLILFHWR

GHIUDXGDQGIRUREWDLQLQJPRQH\DQGSURSHUW\E\PHDQVRIPDWHULDOO\IDOVHDQGIUDXGXOHQW

SUHWHQVHVUHSUHVHQWDWLRQVDQGSURPLVHVGLGWUDQVPLWDQGFDXVHWREHWUDQVPLWWHGE\PHDQVRI

ZLUHFRPPXQLFDWLRQVLQLQWHUVWDWHDQGIRUHLJQFRPPHUFHZULWLQJVVLJQVVLJQDOVSLFWXUHVDQG

VRXQGVIRUWKHSXUSRVHRIH[HFXWLQJWKHVFKHPHWRGHIUDXGWRZLWVWROHQLGHQWLW\LQIRUPDWLRQWR

WKH1HZ-HUVH\%DQNWKH'HWURLW%DQNDQGWKH&ROXPEXV%DQNLQDQDWWHPSWWRVHFXUH

DSSUR[LPDWHO\WRILQDQFHWKUHHFDUSXUFKDVHVLQYLRODWLRQRI86&



                   6LJQHGXQGHUWKHSDLQVDQGSHQDOWLHVRISHUMXU\WKLVWKGD\RI6HSWHPEHU

               

               
                                                            /s/ Timothy Taber
                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   7LPRWK\7DEHU
                                                   6SHFLDO$JHQW
                                                   +RPHODQG6HFXULW\,QYHVWLJDWLRQV


6XEVFULEHGDQGVZRUQWRYLDWHOHSKRQHLQDFFRUGDQFHZLWK)HGHUDO5XOHRI&ULPLQDO3URFHGXUH
WKLVWKGD\RI6HSWHPEHU



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
+2125$%/(03$*(.(//(<
&+,()81,7('67$7(60$*,675$7(-8'*(
',675,&72)0$66$&+86(776




                                                  


                                                                                                      21
                         Case
                          Case1:20-cr-10213-LTS
                                   1:20-cr-10213-LTS
                                   5:21-cr-00245-JFL
2-6   5HYLVHG86'&0$           Document
                                                           Document35
                                                          Document 14-2Filed
                                                                        Filed
                                                                          Filed06/23/21
                                                                                09/09/20Page
                                                                              06/24/21   Page
                                                                                          Page221ofof
                                                                                             24    of84
                                                                                                      84
                                                                                                      2
&ULPLQDO&DVH&RYHU6KHHW                                                         86'LVWULFW&RXUW'LVWULFWRI0DVVDFKXVHWWV

3ODFHRI2IIHQVH                         &DWHJRU\1R      II               ,QYHVWLJDWLQJ$JHQF\       HSI

&LW\      Natick, Haverhill                      5HODWHG&DVH,QIRUPDWLRQ 0-03.

&RXQW\       Middlesex, Essex                    6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                 6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU              20-MJ-6558-MPK
                                                 6HDUFK:DUUDQW&DVH1XPEHU
                                                 55IURP'LVWULFWRI

'HIHQGDQW,QIRUPDWLRQ

'HIHQGDQW1DPH         Iyaury Rodriguez                                       -XYHQLOH               G <HV G
                                                                                                            ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G           ✔
                                                                                                           <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Readington, PA
                      1981
%LUWKGDWH <URQO\ BBBBB661          3390
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB           5DFHBBBBBBBBBBB                        Dominican
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

'HIHQVH&RXQVHOLINQRZQ                                                        $GGUHVV

%DU1XPEHU

86$WWRUQH\,QIRUPDWLRQ

$86$         Elianna J. Nuzum                                        %DU1XPEHULIDSSOLFDEOH      663354

,QWHUSUHWHU            ✔
                        G <HV       G 1R                   /LVWODQJXDJHDQGRUGLDOHFW          Spanish

9LFWLPV               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              G <HV       ✔ 1R
                                                                                                                           

0DWWHUWREH6($/('               ✔
                                   G <HV        G      1R

          G✔ :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                         G ,Q&XVWRG\

/RFDWLRQ6WDWXV

$UUHVW'DWH

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                 LQ                                        
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

&KDUJLQJ'RFXPHQW                  ✔ &RPSODLQW
                                    G                            G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                 3
7RWDORI&RXQWV                  G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                          &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         ,KHUHE\FHUWLI\WKDWWKHFDVHQXPEHUVRIDQ\SULRUSURFHHGLQJVEHIRUHD0DJLVWUDWH-XGJHDUH
          DFFXUDWHO\VHWIRUWKDERYH

'DWH     09/09/2020                         6LJQDWXUHRI$86$         /s/ Elianna J. Nuzum
                                                                                                                                  22
                        Case
                        Case1:20-cr-10213-LTS
                             1:20-cr-10213-LTS Document
                             5:21-cr-00245-JFL  Document35
                                               Document 14-2Filed
                                                             Filed
                                                               Filed06/23/21
                                                                     09/09/20Page
                                                                   06/24/21   Page
                                                                               Page232ofof
                                                                                  25    of84
                                                                                           84
                                                                                           2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


'LVWULFW&RXUW&DVH1XPEHU 7REHILOOHGLQE\GHSXW\FOHUN 
1DPHRI'HIHQGDQW                 Iyaury Rodriguez

                                                                        86&&LWDWLRQV
                 ,QGH[.H\&RGH                                        'HVFULSWLRQRI2IIHQVH&KDUJHG          &RXQW1XPEHUV

6HW     42 U.S.C. § 408(a)(7)(B)                      False Representation of a Social Security Number   1


6HW     18 U.S.C. § 1028A                             Aggravated Identity Theft                          2


          18 U.S.C. § 1343                              Wire Fraud                                         3
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

$'',7,21$/,1)250$7,21




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI



                                                                                                                               23
                          Case
                           Case
                          Case 1:20-cr-10213-LTS
                                 1:20-cr-10213-LTSDocument
                                5:21-cr-00245-JFL  Document
                                                  Document 35
                                                           1 5 Filed
                                                                Filed
                                                                Filed06/24/21
                                                                      06/23/21
                                                                      09/09/20 Page
                                                                                Page
                                                                                Page26
                                                                                     24
                                                                                     1 ofof84
                                                                                           184
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                          District of Massachusetts
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                &DVH1R    0-03.

                      ,<$85< 52'5,*8(=



                               Defendant


                                                           $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         ,\DXU\ 5RGULJXH]                                                                                    
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW          u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                         u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                 u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
   86&   D  %  )DOVH 5HSUHVHQWDWLRQ RI D 6RFLDO 6HFXULW\ 1XPEHU
   86&  $  $JJUDYDWHG ,GHQWLW\ 7KHIW
   86&    :LUH )UDXG




'DWH           
                                                                                              Issuing officer’s signature

&LW\DQGVWDWH         %RVWRQ 0$                                                 &KLHI 86 0DJLVWUDWH -XGJH 0 3DJH .HOOH\
                                                                                                Printed name and title


                                                                     5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                             DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                              

'DWH
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title



                                                                                                                                          24
            Case
              Case
             Case1:20-cr-10213-LTS
                   1:20-cr-10213-LTSDocument
                  5:21-cr-00245-JFL  Document
                                    Document 35
                                             1 6 Filed
                                                  Filed
                                                  Filed06/24/21
                                                        06/23/21
                                                        09/10/20 Page
                                                                  Page
                                                                  Page27
                                                                       25
                                                                       1 ofof84
                                                                             184




                             81,7('67$7(6',675,&7&2857
                              ',675,&72)0$66$&+86(776



81,7('67$7(62)$0(5,&$
                                                                       
    YV                                             &DVH1R0-03.
                                                                       
,<$85<52'5,*8(=



                           *29(510(17¶6027,2172816($/

        7KH8QLWHG6WDWHVRI$PHULFDKHUHE\PRYHVWKLV&RXUWWRGLUHFWWKDWWKH&ULPLQDO

&RPSODLQWDQGDOOUHODWHGSDSHUZRUNEHXQVHDOHG,QVXSSRUWRIWKLVPRWLRQWKHJRYHUQPHQW

VWDWHVWKDWWKHGHIHQGDQWDQGDOOFRFRQVSLUDWRUVUHIHUHQFHGLQWKH$IILGDYLWLQ6XSSRUWRI

&ULPLQDO&RPSODLQWKDYHEHHQDUUHVWHG7KXVWKHUHLVQRIXUWKHUUHDVRQWRNHHSWKH&RPSODLQW

PDWHULDOVVHDOHG


                                               5HVSHFWIXOO\VXEPLWWHG

                                               $1'5(:(/(//,1*
                                               8QLWHG6WDWHV$WWRUQH\


                                        %\/s/ Elianna J. Nuzum__________________
                                                (OLDQQD-1X]XP              
                                                $VVLVWDQW86$WWRUQH\
                                                'DWH6HSWHPEHU







                                                                                                  25
  CaseCase
       1:20-cr-10213
      Case 1:20-cr-10213-LTS
                       NEF for Document
            5:21-cr-00245-JFL  Docket Entry
                               Document 35
                                         1 7Filed
                                             Filed
                                                 Filed
                                                    06/23/21
                                                       09/10/2020
                                                   06/24/21   Page28
                                                             Page  26
                                                                    Page
                                                                     ofof84
                                                                          84
                                                                           1 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants:
−−Non Case Participants:
−−No Notice Sent:

Message−Id:8954135@mad.uscourts.gov
Subject:Activity in Case 1:20−mj−06558−MPK USA v. Rodriguez Order on Motion to Unseal Case
Content−Type: text/html

NOTE: This docket entry (or case) is sealed, no email notices have been sent.

                                       United States District Court

                                        District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 9/10/2020 at 3:23 PM EDT and filed on 9/10/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−mj−06558−MPK *SEALED*
Filer:
Document Number: 7(No document attached)
Docket Text:
Magistrate Judge M. Page Kelley: ELECTRONIC ORDER entered granting [6] Motion to
Unseal Case as to Iyaury Rodriguez (1) (Belmont, Kellyann)


1:20−mj−06558−MPK *SEALED*−1 No electronic public notice will be sent because the case/entry is
sealed.




                                                                                                  26
         Case
          Case
         Case 1:20-cr-10213-LTS
                1:20-cr-10213-LTSDocument
               5:21-cr-00245-JFL  Document
                                 Document 35
                                          1 8 Filed
                                               Filed
                                               Filed06/24/21
                                                     06/23/21
                                                     09/29/20 Page
                                                               Page
                                                               Page29
                                                                    27
                                                                    1 ofof84
                                                                          784




                              -'",g+,,+g#+,*#,g)-*,g
                                   
                               "+,$,g)g&++!-+,,+g

                                                     g   UFMFO3Ig'Q g 5U 
                                                     g
       .'#,g+,,+g)g&*"g                     g   /FQI3ZFQOYg
                                                     g
                                                  g   Q]OZYg)O7,CV77g 0FU7gU3]6g
                                                     g   g- +  gfgg
       #1g-*1g*)*# -2g                           g
                                                     g   Q]OZYgQ]U +FcgAAU3^3Z76g#67OZFZdg,C7@g
                         797O63OZg                  g   g - +  g fg 3Lg
                                                     g
                                                     g   Q]OZYg+7^7O (FO7g3JY7g*7SU7Y7OZ3ZFQOgQ9g
                                                     g   +Q5F3Jg+75]UFZdg'aP47Ugg- +  gfg
                                                     g    3g
                                                     g
                                                     g   QU=8FZ]U7gJJ7B3ZFQOg
                                                     g   g- +  gfg3K g 3O6g
                                                     g   g- +  gfgg
                                                     g

                                           #'#,&',g

        Zg3JJgZFM7YgU7J7^3OZgZQgZCFYg#O6F5ZM7OZg

                                         +5C7M7gZQg7?3]6g

               7AFOOFOAgOQgJ3Z7UgZC3Og%]O7gg g3O6g5QOZFO]FOAg3ZgJ73YZgZDVQ]ACgQOgQUg34Q]Z

+7SZ7M47Ugg g#d3]Udg*)*# -2g*)*" -2g7OA3A76gFOg3gY5C7M7gZQg67>W3]6g

^3UFQ]Yg4]YFO7YY7Yg=GO3O5F3JgFOYZFZ]ZFQOYg3O6gQZC7UYg4dg35T]FUFOAgSQYY7YYFOAg3O6g]YFOAgS7UYQO3Jg

F67OZF=eFOBgFO=RUM3ZFQOg3YYQ5F3Z76g`FZCgQZC7UgFO6F^F6]3IYg`FZCQ]ZgZC7FUgHOQ`I76A7gQUg3]ZEQUFZdg

YZQJ7OgF67OZFZdgFO:QUM3ZFQOgFOgQU67UgZQgQ4Z3FOg5U76FZgFOgZC7gYZQI7OgF67OZFZF7Yg3O6g]Y7gZC3Zg5U76FZg

ZQgS]U5C3Y7g^7CF5J7Yg3O6gQZC7UgFZ7MYgQ9g^3J]7 g

              #Og;b[C7U3O57gQ9gZCFYgY5C7M7g*)*# -2gQ4Z3FO76gSQYY7YY76g3O6gSU7Y7OZ76

3YgCFYgQ`Og=X3]6]J7OZgF67OZFZdg6Q5]M7OZYgFO5J]6FOAg6UF_7UYgJF57OY7Yg735CgQ9g`CF5Cg67SF5Z76gCFYg

Q`OgFM3A7g4]ZgZC7gO3M7g3O6gF67OZF=eFOAgFO<QN3\FQOgQ9gYQM7QO7g7JY7 g




                                                                                                           27
Case
 Case
Case 1:20-cr-10213-LTS
       1:20-cr-10213-LTSDocument
      5:21-cr-00245-JFL  Document
                        Document 35
                                 1 8 Filed
                                      Filed
                                      Filed06/24/21
                                            06/23/21
                                            09/29/20 Page
                                                      Page
                                                      Page30
                                                           28
                                                           2 ofof84
                                                                 784




                                                                       28
Case
 Case
Case 1:20-cr-10213-LTS
       1:20-cr-10213-LTSDocument
      5:21-cr-00245-JFL  Document
                        Document 35
                                 1 8 Filed
                                      Filed
                                      Filed06/24/21
                                            06/23/21
                                            09/29/20 Page
                                                      Page
                                                      Page31
                                                           29
                                                           3 ofof84
                                                                 784




                                                                       29
Case
 Case
Case 1:20-cr-10213-LTS
       1:20-cr-10213-LTSDocument
      5:21-cr-00245-JFL  Document
                        Document 35
                                 1 8 Filed
                                      Filed
                                      Filed06/24/21
                                            06/23/21
                                            09/29/20 Page
                                                      Page
                                                      Page32
                                                           30
                                                           4 ofof84
                                                                 784




                                                                       30
Case
 Case
Case 1:20-cr-10213-LTS
       1:20-cr-10213-LTSDocument
      5:21-cr-00245-JFL  Document
                        Document 35
                                 1 8 Filed
                                      Filed
                                      Filed06/24/21
                                            06/23/21
                                            09/29/20 Page
                                                      Page
                                                      Page33
                                                           31
                                                           5 ofof84
                                                                 784




                                                                       31
Case
 Case
Case 1:20-cr-10213-LTS
       1:20-cr-10213-LTSDocument
      5:21-cr-00245-JFL  Document
                        Document 35
                                 1 8 Filed
                                      Filed
                                      Filed06/24/21
                                            06/23/21
                                            09/29/20 Page
                                                      Page
                                                      Page34
                                                           32
                                                           6 ofof84
                                                                 784




                                                                       32
Case
 Case
Case 1:20-cr-10213-LTS
       1:20-cr-10213-LTSDocument
      5:21-cr-00245-JFL  Document
                        Document 35
                                 1 8 Filed
                                      Filed
                                      Filed06/24/21
                                            06/23/21
                                            09/29/20 Page
                                                      Page
                                                      Page35
                                                           33
                                                           7 ofof84
                                                                 784




                                                                       33
                         Case
                          Case1:20-cr-10213-LTS
                                   1:20-cr-10213-LTS
                                   5:21-cr-00245-JFL
2-6   5HYLVHG86'&0$           Document
                                                           Document35
                                                          Document 18-1Filed
                                                                        Filed
                                                                          Filed06/23/21
                                                                                09/29/20Page
                                                                              06/24/21   Page
                                                                                          Page341ofof
                                                                                             36    of84
                                                                                                      84
                                                                                                      2
&ULPLQDO&DVH&RYHU6KHHW                                                         86'LVWULFW&RXUW'LVWULFWRI0DVVDFKXVHWWV

3ODFHRI2IIHQVH                          &DWHJRU\1R     II               ,QYHVWLJDWLQJ$JHQF\         HSI

&LW\      Natick, Haverhill                       5HODWHG&DVH,QIRUPDWLRQ 0-03.

&RXQW\       Middlesex, Essex                     6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                  6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU             20-MJ-6558-MPK
                                                  6HDUFK:DUUDQW&DVH1XPEHU
                                                  55IURP'LVWULFWRI

'HIHQGDQW,QIRUPDWLRQ

'HIHQGDQW1DPH         Iyaury Rodriguez                                       -XYHQLOH                 G <HV G
                                                                                                              ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU            G          ✔
                                                                                                            <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Readington, PA
                      1981
%LUWKGDWH <URQO\ BBBBB661          3390
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB           5DFHBBBBBBBBBBB                         Dominican
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

'HIHQVH&RXQVHOLINQRZQ                                                        $GGUHVV

%DU1XPEHU

86$WWRUQH\,QIRUPDWLRQ

$86$         Elianna J. Nuzum                                        %DU1XPEHULIDSSOLFDEOH        663354

,QWHUSUHWHU            ✔
                        G <HV        G 1R                  /LVWODQJXDJHDQGRUGLDOHFW            Spanish

9LFWLPV               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                G <HV      ✔ 1R
                                                                                                                            

0DWWHUWREH6($/('                 G <HV       G✔    1R

          G :DUUDQW5HTXHVWHG                       G 5HJXODU3URFHVV                         ✔ ,Q&XVWRG\
                                                                                              G

/RFDWLRQ6WDWXV

$UUHVW'DWH                   09/10/2020

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                     09/10/2020                   LQ         USMS custody (E.D. Pa.)         
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH               G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

&KDUJLQJ'RFXPHQW                   G &RPSODLQW                 G ,QIRUPDWLRQ                      ✔ ,QGLFWPHQW
                                                                                                    G
                                                                                                                   9
7RWDORI&RXQWV                   G 3HWW\                  G0LVGHPHDQRU                     G )HORQ\
                                                                                                    ✔

                                           &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         ,KHUHE\FHUWLI\WKDWWKHFDVHQXPEHUVRIDQ\SULRUSURFHHGLQJVEHIRUHD0DJLVWUDWH-XGJHDUH
          DFFXUDWHO\VHWIRUWKDERYH

'DWH     09/29/2020                          6LJQDWXUHRI$86$
                                                                                                                                   34
                        Case
                        Case1:20-cr-10213-LTS
                             1:20-cr-10213-LTS Document
                             5:21-cr-00245-JFL  Document35
                                               Document 18-1Filed
                                                             Filed
                                                               Filed06/23/21
                                                                     09/29/20Page
                                                                   06/24/21   Page
                                                                               Page352ofof
                                                                                  37    of84
                                                                                           84
                                                                                           2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


'LVWULFW&RXUW&DVH1XPEHU 7REHILOOHGLQE\GHSXW\FOHUN 
1DPHRI'HIHQGDQW                 Iyaury Rodriguez

                                                                        86&&LWDWLRQV
                 ,QGH[.H\&RGH                                        'HVFULSWLRQRI2IIHQVH&KDUJHG            &RXQW1XPEHUV

6HW     18 U.S.C. § 1343                              Wire Fraud                                         1-3


6HW     18 U.S.C. § 1028A(a)(1)                       Aggravated Identity Theft                          4-6


          42 U.S.C. § 408(a)(7)(B)                      False Representation of a Social Security Number   7-9
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

$'',7,21$/,1)250$7,21




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI



                                                                                                                                 35
  CaseCase
       1:20-cr-10213
      Case 1:20-cr-10213-LTS
                       NEF for Document
            5:21-cr-00245-JFL  Docket Entry
                               Document 35
                                         1 9Filed
                                             Filed
                                                 Filed
                                                    06/23/21
                                                       09/30/2020
                                                   06/24/21   Page38
                                                             Page  36
                                                                    Page
                                                                     ofof84
                                                                          84
                                                                           1 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Elianna J. Nuzum (elianna.nuzum@usdoj.gov, scheung@usa.doj.gov, scooper@usa.doj.gov,
usama.ecf@usdoj.gov), District Judge Leo T. Sorokin (alisha_jarwala@mad.uscourts.gov,
amy_robinson@mad.uscourts.gov, honorable_leo_sorokin@mad.uscourts.gov,
maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: ad hoc (antonia_alves−baptista@mad.uscourts.gov)
−−No Notice Sent:

Message−Id:8983434@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Case Assigned/Reassigned
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 9/30/2020 at 7:24 AM EDT and filed on 9/30/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 9(No document attached)
Docket Text:
 ELECTRONIC NOTICE of Case Assignment as to Iyaury Rodriguez ; District Judge Leo T.
Sorokin assigned to case. If the trial Judge issues an Order of Reference of any matter in
this case to a Magistrate Judge, the matter will be transmitted to Magistrate Judge M. Page
Kelley. (Finn, Mary)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                              36
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 10Filed
                                             FiledFiled
                                                    06/23/21
                                                        09/30/2020
                                                   06/24/21    Page39
                                                              Page  37Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Elianna J. Nuzum (elianna.nuzum@usdoj.gov, scheung@usa.doj.gov, scooper@usa.doj.gov,
usama.ecf@usdoj.gov), Magistrate Judge M. Page Kelley (erika_page@mad.uscourts.gov,
honorable_page_kelley@mad.uscourts.gov, kellyann_moore@mad.uscourts.gov,
patricia_macdougall@mad.uscourts.gov), District Judge Leo T. Sorokin
(alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Magistrate Judge Kelley (honorable_page_kelley@mad.uscourts.gov)
−−No Notice Sent:

Message−Id:8983493@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Order Referring Case to
Magistrate Judge
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 9/30/2020 at 8:30 AM EDT and filed on 9/30/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 10(No document attached)
Docket Text:
District Judge Leo T. Sorokin: ELECTRONIC ORDER entered. Order Referring Case to
Magistrate Judge M. Page Kelley Reason for referral: Full Pretrial Proceedings as to Iyaury
Rodriguez (Alves−Baptista, Antonia)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                              37
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 11Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/17/2020
                                                   06/24/21    Page40
                                                              Page  38Page
                                                                       ofof84
                                                                            841 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Elianna J. Nuzum (elianna.nuzum@usdoj.gov, scheung@usa.doj.gov, scooper@usa.doj.gov,
usama.ecf@usdoj.gov), Magistrate Judge M. Page Kelley (erika_page@mad.uscourts.gov,
honorable_page_kelley@mad.uscourts.gov, kellyann_moore@mad.uscourts.gov,
patricia_macdougall@mad.uscourts.gov), District Judge Leo T. Sorokin
(alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Customer Service (mad_customer_service@mad.uscourts.gov), Media
Account (media@mad.uscourts.gov), VictimRights (kathleen.griffin@usdoj.gov), VictimRights2
(jessica.pooler@usdoj.gov)
−−No Notice Sent:

Message−Id:9051160@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice of Hearing for Initial
Appearance
Content−Type: text/html

                                        United States District Court

                                          District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 11/17/2020 at 8:54 AM EST and filed on 11/17/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 11(No document attached)
Docket Text:
 ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Iyaury Rodriguez. Initial
Appearance set for 11/24/2020 03:15 PM in Remote Proceeding : Boston before Magistrate
Judge M. Page Kelley.

This hearing will be conducted by video conference. Counsel of record will receive a video conference invite
at the email registered in CM/ECF. If you have technical or compatibility issues with the technology, please
notify the session's courtroom deputy as soon as possible.

Access to the hearing will be made available to the media and public. In order to gain access to the hearing,
you must sign up at the following address: https://forms.mad.uscourts.gov/courtlist.html.

For questions regarding access to hearings, you may refer to the Court's general orders and public notices
available on www.mad.uscourts.gov or contact media@mad.uscourts.gov.

(Belmont, Kellyann)
1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov


                                                                                                                38
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 11Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/17/2020
                                                   06/24/21    Page41
                                                              Page  39Page
                                                                       ofof84
                                                                            842 of 2


Adam W. Deitch    adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                       39
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 12Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/17/2020
                                                   06/24/21    Page42
                                                              Page  40Page
                                                                       ofof84
                                                                            841 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Elianna J. Nuzum (elianna.nuzum@usdoj.gov, scheung@usa.doj.gov, scooper@usa.doj.gov,
usama.ecf@usdoj.gov), Magistrate Judge M. Page Kelley (erika_page@mad.uscourts.gov,
honorable_page_kelley@mad.uscourts.gov, kellyann_moore@mad.uscourts.gov,
patricia_macdougall@mad.uscourts.gov), District Judge Leo T. Sorokin
(alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Media Account (media@mad.uscourts.gov)
−−No Notice Sent:

Message−Id:9052638@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice of Rescheduling
Content−Type: text/html

                                        United States District Court

                                          District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 11/17/2020 at 3:43 PM EST and filed on 11/17/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 12(No document attached)
Docket Text:
 ELECTRONIC NOTICE OF RESCHEDULING as to Iyaury Rodriguez: Initial Appearance set
for 11/23/2020 02:30 PM in Remote Proceeding : Boston before Magistrate Judge M. Page
Kelley.

This hearing will be conducted by video conference. Counsel of record will receive a video conference invite
at the email registered in CM/ECF. If you have technical or compatibility issues with the technology, please
notify the session's courtroom deputy as soon as possible.

Access to the hearing will be made available to the media and public. In order to gain access to the hearing,
you must sign up at the following address: https://forms.mad.uscourts.gov/courtlist.html.

For questions regarding access to hearings, you may refer to the Court's general orders and public notices
available on www.mad.uscourts.gov or contact media@mad.uscourts.gov.

(Belmont, Kellyann)
1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch      adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov



                                                                                                                40
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 12Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/17/2020
                                                   06/24/21    Page43
                                                              Page  41Page
                                                                       ofof84
                                                                            842 of 2


1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                       41
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 13Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/23/2020
                                                   06/24/21    Page44
                                                              Page  42Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@mosllp.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9061332@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice Canceling Hearing or
Other Deadline
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 11/23/2020 at 2:45 PM EST and filed on 11/23/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 13(No document attached)
Docket Text:
 ELECTRONIC NOTICE CANCELING HEARING as to Iyaury Rodriguez. Hearing or Deadline
canceled: Initial Appereance set for 11/23/2020 is cancelled and will be rescheduled.
(Belmont, Kellyann)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@mosllp.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                             42
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 14Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/24/2020
                                                   06/24/21    Page45
                                                              Page  43Page
                                                                       ofof84
                                                                            841 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@mosllp.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov), Customer Service
(mad_customer_service@mad.uscourts.gov), Media Account (media@mad.uscourts.gov),
VictimRights (kathleen.griffin@usdoj.gov), VictimRights2 (jessica.pooler@usdoj.gov)
−−No Notice Sent:

Message−Id:9063507@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice of Hearing for Initial
Appearance
Content−Type: text/html

                                        United States District Court

                                          District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 11/24/2020 at 2:04 PM EST and filed on 11/24/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 14(No document attached)
Docket Text:
ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Iyaury Rodriguez.

This hearing will be conducted by video conference. Counsel of record will receive a video conference invite
at the email registered in CM/ECF. If you have technical or compatibility issues with the technology, please
notify the session's courtroom deputy as soon as possible.

Access to the hearing will be made available to the media and public. In order to gain access to the hearing,
you must sign up at the following address: https://forms.mad.uscourts.gov/courtlist.html.

For questions regarding access to hearings, you may refer to the Court's general orders and public notices
available on www.mad.uscourts.gov or contact media@mad.uscourts.gov.

Initial Appearance set for 12/1/2020 01:00 PM in Remote Proceeding : Boston before Magistrate Judge M.
Page Kelley. (Belmont, Kellyann)
1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner     tminer@mosllp.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

                                                                                                                43
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 14Filed
                                             FiledFiled
                                                    06/23/21
                                                        11/24/2020
                                                   06/24/21    Page46
                                                              Page  44Page
                                                                       ofof84
                                                                            842 of 2



Adam W. Deitch    adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                       44
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 15Filed
                                             FiledFiled
                                                    06/23/21
                                                        12/01/2020
                                                   06/24/21    Page47
                                                              Page  45Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@mosllp.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9070091@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice Canceling Hearing or
Other Deadline
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 12/1/2020 at 2:35 PM EST and filed on 12/1/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 15(No document attached)
Docket Text:
 ELECTRONIC NOTICE CANCELLING HEARING as to Iyaury Rodriguez. Due to technical
issues at the institution the Initial appearance set for 12/1/2020 in front of Chief Magistrate
Judge Kelley is cancelled and will be rescheduled. (Belmont, Kellyann)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@mosllp.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                                  45
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 16Filed
                                             FiledFiled
                                                    06/23/21
                                                        12/02/2020
                                                   06/24/21    Page48
                                                              Page  46Page
                                                                       ofof84
                                                                            841 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@mosllp.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov), Customer Service
(mad_customer_service@mad.uscourts.gov), Media Account (media@mad.uscourts.gov),
VictimRights (kathleen.griffin@usdoj.gov), VictimRights2 (jessica.pooler@usdoj.gov)
−−No Notice Sent:

Message−Id:9071817@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice of Hearing for Initial
Appearance
Content−Type: text/html

                                        United States District Court

                                          District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 12/2/2020 at 1:45 PM EST and filed on 12/2/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 16(No document attached)
Docket Text:
ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Iyaury Rodriguez.

This hearing will be conducted by video conference. Counsel of record will receive a video conference invite
at the email registered in CM/ECF. If you have technical or compatibility issues with the technology, please
notify the session's courtroom deputy as soon as possible.

Access to the hearing will be made available to the media and public. In order to gain access to the hearing,
you must sign up at the following address: https://forms.mad.uscourts.gov/courtlist.html.

For questions regarding access to hearings, you may refer to the Court's general orders and public notices
available on www.mad.uscourts.gov or contact media@mad.uscourts.gov.

Initial Appearance set for 12/4/2020 11:30 AM in Remote Proceeding : Boston before Magistrate Judge M.
Page Kelley. (Belmont, Kellyann)
1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner     tminer@mosllp.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

                                                                                                                46
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 16Filed
                                             FiledFiled
                                                    06/23/21
                                                        12/02/2020
                                                   06/24/21    Page49
                                                              Page  47Page
                                                                       ofof84
                                                                            842 of 2



Adam W. Deitch    adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                       47
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 17Filed
                                             FiledFiled
                                                    06/23/21
                                                        12/04/2020
                                                   06/24/21    Page50
                                                              Page  48Page
                                                                       ofof84
                                                                            841 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@mosllp.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov), Probation
(mapdb_court_notices@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9075487@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Initial Appearance
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 12/4/2020 at 12:16 PM EST and filed on 12/4/2020

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 17(No document attached)
Docket Text:
 Electronic Clerk's Notes for proceedings held before Magistrate Judge M. Page Kelley: Initial
Appearance and Arraignment as to Iyaury Rodriguez (1) Counts 1−3,4−6,7−9 held via video
on 12/4/2020. Hearing held in open Court. Interpreter sworn. Court has colloquy with
defendant about whether or not he waives his presence in the courtroom for the hearing.
Defendant waives his presence in the courtroom for the hearing and Court finds waiver
knowing and voluntary. Court goes over the proceedings and advises defendant of his
rights. Court has colloquy with defendant about whether or not he understands the charges
and his rights. Court appoints attorney Miner as of 11/23/20 subject to review of financial
affidavit. Government states charges and maximum possible penalties. Defendant waives
formal reading of indictment. Not Guilty Plea entered by Iyaury Rodriguez (1) on Counts
1−3,4−6,7−9. Government moves for detention. Defendant is currently awaiting trial in
Pennsylvania. Court has colloquy with defendant and with enter a voluntary order of
detention pursuant to US v. King. Initial Status Conference set for 2/5/2021 12:00 PM in
Remote Proceeding : Boston before Magistrate Judge M. Page Kelley. Order excluding time
under the Speedy Trial Act to issue. (Attorneys present: Adam Deitch for the government
and Tracy Miner for the defendant. Steven Killelea for Probation. )Court Reporter Name and
Contact or digital recording information: Debra Joyce at joycedebra@gmail.com. Interpreter
name: Joaquin Font, Language: Spanish. (Belmont, Kellyann)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:


                                                                                             48
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 17Filed
                                             FiledFiled
                                                    06/23/21
                                                        12/04/2020
                                                   06/24/21    Page51
                                                              Page  49Page
                                                                       ofof84
                                                                            842 of 2



Tracy A. Miner   tminer@mosllp.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch    adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                       49
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 118Filed
                                              Filed
                                               Filed06/23/21
                                                     12/04/20Page
                                                   06/24/21   Page
                                                               Page50
                                                                  521ofof84
                                                                          1
                                                                          84




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

No. 20-CR-10213-LTS


                                UNITED STATES OF AMERICA

                                                 v.

                                     IYAURY RODRIGUEZ

                              ORDER ON DETENTION MOTION

KELLEY, M.J.

       The defendant had an initial appearance on December 4, 2020, on the above-numbered

indictment. The government moved for detention. Represented by counsel, defendant waived a

detention hearing without prejudice. He is presently awaiting trial in state custody in

Pennsylvania. The court will therefore continue the detention hearing in the instant case until

such time as the defendant is released from state custody in accord with the protocol set forth in

United States v. King, 818 F.2d 112, 115, n. 3 (1st Cir. 1987).

       Thus, it is ORDERED that: (1) the detention hearing is continued generally; (2) the

defendant is DETAINED pending the detention hearing, see 18 U.S.C. § 3142 ("During a

continuance, the defendant shall be detained. . . ."); and (3) the U.S. Marshal lodge a detainer

against the defendant with the state authorities on the basis of this Order.




                                                      /s/ Page Kelley
                                                      Page Kelley
                                                      UNITED STATES MAGISTRATE JUDGE
Date: December 4, 2020




                                                                                                     50
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 119Filed
                                              Filed
                                               Filed06/23/21
                                                     12/04/20Page
                                                   06/24/21   Page
                                                               Page51
                                                                  531ofof84
                                                                          1
                                                                          84




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

NO. 20-CR-10213-LTS


                                UNITED STATES OF AMERICA


                                                  v.

                                      IYAURY RODRIGUEZ

                               ORDER PURSUANT TO
                      FEDERAL RULE OF CRIMINAL PROCEDURE 5

                                         December 4, 2020

KELLEY, U.S.M.J.

       In compliance with the Due Process Protections Act, the Court issues the following Order.

Consistent with Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, the United States is

ordered to disclose all exculpatory information, in a timely manner, to the defendant. This

information includes, but is not limited to, evidence that is material and is favorable to the accused.

Specific categories of exculpatory evidence that must be provided to the defense are set out in

Local Rule 116.2. The failure to discharge this obligation may result in consequences, including

the reversal of any conviction, exclusion of evidence, adverse jury instructions, dismissal of

charges, contempt proceedings, and/or sanctions by the Court.

So Ordered.


                                                 / s / Page Kelley
                                               PAGE KELLEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                                                                          51
             Case
              Case1:20-cr-10213-LTS
              Case 1:20-cr-10213-LTS Document
                   5:21-cr-00245-JFL  Document35
                                     Document 120Filed
                                                  Filed
                                                   Filed06/23/21
                                                         12/04/20Page
                                                       06/24/21   Page
                                                                   Page52
                                                                      541ofof84
                                                                              2
                                                                              84




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES,

        Plaintiff,
                                                                           NO. 20-CR-10213-LTS

        v.

IYAURY RODRIGUEZ,

        Defendant

                                  ORDER ON EXCLUDABLE DELAY


KELLEY, U.S.M.J.

        Defendant had an initial appearance and was arraigned today, December 4, 2020. The case is

continued to February 5, 2020 at 12:00 p.m. for a status conference.

        With the agreement of the parties, the Court finds that the interests of justice in this case, i.e.,

to allow the parties time to review discovery and prepare for trial, outweigh the best interests of the

public and defendant for a trial within seventy days of the date of the defendant’s indictment.

        Accordingly, it is hereby ORDERED that, pursuant to the provisions of 18 U.S.C. §

3161(h)(7)(A), the Clerk of this Court enter excludable time for the period from December 4, 2020,

up to and including February 5, 2021.1


                                  
1
  The parties are hereby advised that under the provisions of Rule 2(b) of the Rules for United States
Magistrates in the United States District Court for the District of Massachusetts, any party may move for
reconsideration by a district judge of the determination(s) and order(s) set forth herein within fourteen (14)
days after receipt of a copy of this order, unless a different time is prescribed by this court or the district
judge. The party seeking reconsideration shall file with the Clerk of this Court, and serve upon all parties, a
written notice of the motion which shall specifically designate the order or part thereof to be reconsidered
and the basis for the objection thereto. The district judge, upon timely motion, shall reconsider the magistrate
                                                          1





                                                                                                                   52
           Case
            Case1:20-cr-10213-LTS
            Case 1:20-cr-10213-LTS Document
                 5:21-cr-00245-JFL  Document35
                                   Document 120Filed
                                                Filed
                                                 Filed06/23/21
                                                       12/04/20Page
                                                     06/24/21   Page
                                                                 Page53
                                                                    552ofof84
                                                                            2
                                                                            84




                                                             /s/ M. Page Kelley
                                                             M. PAGE KELLEY
                                                             United States Magistrate Judge









                                   
judge's order and set aside any portion thereof found to be clearly erroneous in fact or contrary to law. The
parties are further advised that the United States Court of Appeals for this Circuit has indicated that failure to
comply with this rule shall preclude further appellate review. See Phinney v. Wentworth Douglas Hospital,
199 F.3d 1 (1st Cir. 1999); Sunview Condo. Ass’n v. Flexel Int’l, 116 F.3d 962 (1st Cir. 1997); Pagano v.
Frank, 983 F.2d 343 (1st Cir. 1993).

                                                        2





                                                                                                                     53
           Case
            Case1:20-cr-10213-LTS
            Case 1:20-cr-10213-LTS Document
                 5:21-cr-00245-JFL  Document35
                                   Document 122Filed
                                                Filed
                                                 Filed06/23/21
                                                       01/26/21Page
                                                     06/24/21   Page
                                                                 Page54
                                                                    561ofof84
                                                                            3
                                                                            84




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________


     UNITED STATES OF AMERICA

                v.
                                                     Criminal No. 20-CR-10213-LTS
     IYAURY RODRIGUEZ,

       Defendant


            ASSENTED-TO MOTION FOR DISCOVERY PROTECTIVE ORDER

       Pursuant to Federal Rule of Criminal Procedure 16(d), the United States of America, by

and through the undersigned Assistant United States Attorneys, with the assent of the Defendant,

files this motion for entry of a protective order to govern discovery in this case. A stipulated

protective order, which the government has cooperatively negotiated with defense counsel, is

attached as Exhibit 1 (the “Protective Order”). The government respectfully requests that the Court

endorse and enter the Protective Order.

       As grounds for the necessity of a Protective Order in this case, the government states as

follows:

       1.       The Indictment charges defendant IYAURY RODRIGUEZ with three counts each

of wire fraud in violation of 18 U.S.C. § 1343, aggravated identity theft in violation of 18 U.S.C.

§ 1028A(a)(1), and false representation of Social Security number in violation of 42 U.S.C. §

408(a)(7)(B).

       2.       The government will be producing in automatic discovery numerous documents

and materials, like extractions of cell phones and/or other electronic devices, that contain the

personal identifying information (“PII”) of identity theft victims, which cannot be easily redacted.




                                                                                                       54
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 122Filed
                                              Filed
                                               Filed06/23/21
                                                     01/26/21Page
                                                   06/24/21   Page
                                                               Page55
                                                                  572ofof84
                                                                          3
                                                                          84




Moreover, redactions sufficient to protect the PII of the victims could render the production

difficult for defense counsel to review.

       3.      Duplication and dissemination of materials containing victims’ PII would pose an

unnecessary risk of further harm to the identity theft victims.

       4.      Moreover, some of the materials that the government will be producing in

automatic discovery, like extractions of phones and/or other devices, may contain personal

information of the defendant and other sensitive information, which should be protected from risk

of unnecessary duplication and dissemination.

       Therefore, the government requests entry of a protective order that (1) permits the

government to designate as “Sensitive” certain materials it produces in discovery, which contain

unredacted PII (including names, dates of birth, addresses, and social security numbers) or other

sensitive information of identity theft victims or unredacted PII or other sensitive information, and

(2) permits the government to designate as “Highly Sensitive” certain materials it produces in

discovery, which contain personally identifying information of identity theft victims, the

defendant, or others in a format that cannot be redacted (such as extractions of electronic devices),

or other information whose dissemination could pose a serious risk of harm to any individual or

entity. Pursuant to the proposed protective order, the defendant and his defense teams may use

materials marked Sensitive solely for the defense of this case and may not distribute them;

materials marked Highly Sensitive are subject to the same protections and more – the defendant is

permitted to review, but not personally possess a copy of, Highly Sensitive materials.

       Any Sensitive or Highly Sensitive Materials that are filed with the Court in connection

with pre-trial motions, trial, sentencing, or other matters before this Court shall be filed under seal

and shall remain sealed until otherwise ordered by this Court. The Protective Order does not entitle



                                                  2


                                                                                                          55
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 122Filed
                                              Filed
                                               Filed06/23/21
                                                     01/26/21Page
                                                   06/24/21   Page
                                                               Page56
                                                                  583ofof84
                                                                          3
                                                                          84




either party to seal its filings as a matter of course; it requires the parties to comply in all respects

with the relevant local and federal rules of criminal procedure pertaining to the sealing of court

documents. It permits the parties to seek modifications of the Protective Order in the future.

        The defendant, through counsel, has assented to this motion.

                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

                                                        /s/ Adam W. Deitch
                                                        ELIANNA J. NUZUM
                                                        ADAM W. DEITCH
                                                        Assistant U.S. Attorneys

Date: January 26, 2021



                                  CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants by First Class Mail.


                                                        /s/ Adam W. Deitch
                                                        ADAM W. DEITCH
                                                        Assistant U.S. Attorney

Dated: January 26, 2021




                                                   3


                                                                                                            56
         Case
         Case
          Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
               5:21-cr-00245-JFL Document
                                 Document 35
                                          22-1Filed
                                          1 FiledFiled
                                                     06/23/21
                                                       01/26/21
                                                    06/24/21   Page
                                                                 Page
                                                              Page  571
                                                                   59 ofofof84
                                                                           845




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________


     UNITED STATES OF AMERICA

               v.
                                                        Criminal No. 20-CR-10213-LTS
     IYAURY RODRIGUEZ,

       Defendant


                    STIPULATED DISCOVERY PROTECTIVE ORDER

       Pursuant to Federal Rule of Criminal Procedure 16(d), the government submits, and the

defendant does not contest, that good cause exists for the following Protective Order to govern

discovery in this case. Nothing in this Order shall limit the ability of the parties to seek

modifications of this Protective Order in the future.

       1.      The government may designate as “Sensitive” certain materials it produces in

discovery, whether pursuant to the Federal Rules, the Local Rules, or on a voluntary basis, which

materials contain unredacted personally identifying information (“PII”) (including names, dates of

birth, addresses, and social security numbers) or other sensitive information of identity theft

victims or unredacted PII or other sensitive information. The government may designate as

“Highly Sensitive” certain materials it produces in discovery, whether pursuant to the Federal

Rules, the Local Rules, or on a voluntary basis, which materials contain personally identifying

information of identity theft victims, the defendant, or others in a format that cannot be redacted

(such as extractions of electronic devices), or other information whose dissemination could pose a

serious risk of harm to any individual or entity.




                                                                                                      57
         Case
         Case
          Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
               5:21-cr-00245-JFL Document
                                 Document 35
                                          22-1Filed
                                          1 FiledFiled
                                                     06/23/21
                                                       01/26/21
                                                    06/24/21   Page
                                                                 Page
                                                              Page  582
                                                                   60 ofofof84
                                                                           845




       2.      To designate discovery materials as Sensitive or Highly Sensitive, the government

will label the document (or, in the case of audio/video recordings, the filename and/or the storage

media upon which it is stored), “Sensitive” or “Highly Sensitive.”              Materials designated

“Sensitive” are hereafter referred to as “Sensitive Materials”; materials designated “Highly

Sensitive” are hereafter referred to as “Highly Sensitive Materials.”

       3.      The term “Defense Team” shall include attorneys of record; attorneys and support

staff at the same office as the attorneys of record; and investigators, interpreters, experts, and other

individuals retained to participate in the defense of the defendant by attorneys of record. The

Defense Team excludes the defendant and any family member of the defendant. The Defense

Team is limited to attorneys and agents representing the defendant in this case and does not extend

to attorneys or agents representing the defendant in any other case or in any other federal, state, or

local court.

       4.      If an attorney of record wishes to share Sensitive or Highly Sensitive Materials with

other members of the Defense Team, the attorney of record shall first provide a copy of this

Protective Order to the member of the Defense Team with whom the Sensitive or Highly Sensitive

Materials are intended to be shared.

       5.      Sensitive Materials shall be accessed and reviewed only by the defendant and

members of the Defense Team; Sensitive Materials shall be copied only by members of the

Defense Team. Except as set forth in paragraphs 6 through 8 below, Highly Sensitive Materials

shall be accessed, reviewed, and/or copied only by members of the Defense Team.

       6.      The defendant and the Defense Team shall maintain Sensitive and Highly Sensitive

Materials in accordance with this Agreement, and Sensitive and Highly Sensitive Materials shall




                                                   2


                                                                                                           58
         Case
         Case
          Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
               5:21-cr-00245-JFL Document
                                 Document 35
                                          22-1Filed
                                          1 FiledFiled
                                                     06/23/21
                                                       01/26/21
                                                    06/24/21   Page
                                                                 Page
                                                              Page  593
                                                                   61 ofofof84
                                                                           845




be used by the defendant and the Defense Team solely and exclusively in connection with the

litigation and trial of this case and any related appeal.

       7.      The defendant’s Defense Team may distribute a copy of Sensitive Materials to the

defendant, after ensuring that the defendant is aware of, has been provided with a copy of, and

understands the terms of this Protective Order. The Defense Team shall not distribute any copies

of any Highly Sensitive Materials to the defendant. The defendant is permitted to review Highly

Sensitive Materials in the presence of a Defense Team member who has agreed to be bound by

this Protective Order, or, in the case of recordings that are provided to the jail pursuant to Local

Rule 116.4, on a computer, hard drive, or other digital media provided to them for purposes of

such review. In no circumstances shall any member of the Defense Team leave any Highly

Sensitive Materials alone with the defendant, even for a limited period, absent Order of this Court.

The Defendant is not permitted to make copies of any Sensitive Materials or Highly Sensitive

Materials.

       8.      The defendant is not permitted to maintain any Highly Sensitive Materials or copies

of Highly Sensitive Materials absent Order of this Court, except as provided above in paragraph

7.

       9.      The defendant shall be permitted to take notes regarding Sensitive and Highly

Sensitive Materials for the limited purpose of consulting with his Defense Team and/or preparing

his defense. However, any distribution, copying, mailing, or use of notes of Sensitive or Highly

Sensitive Materials outside the Defense Team shall be viewed as a violation of this Protective

Order and subject to sanction as determined by the Court.

       10.     Any Sensitive or Highly Sensitive Materials that are filed with the Court in

connection with pre-trial motions, trial, sentencing, or other matters before this Court shall be filed



                                                   3


                                                                                                          59
         Case
         Case
         Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
              5:21-cr-00245-JFL Document
                                Document 35
                                         22-1Filed
                                         1 FiledFiled
                                                    06/23/21
                                                      01/26/21
                                                   06/24/21   Page
                                                                Page
                                                             Page  604
                                                                  62 ofofof84
                                                                          845




under seal and shall remain sealed until otherwise ordered by this Court, or shall be redacted prior

to filing in a manner that is mutually agreeable to the parties. The parties shall comply in all

respects with the relevant Federal Rules of Criminal Procedure and Local Rules pertaining to the

sealing of court documents.

       11.      The Defendant through the Defense Team may contest the designation of any

materials labeled “Sensitive” or “Highly Sensitive” by filing a motion with the Court after

consultation with attorneys for the government.

       12.      Violation of this Protective Order shall be subject to sanction. Absent further Order

of the Court, the terms of this Protective Order shall continue to be in effect and binding following

the termination of the case.



SO STIPULATED:

 IYAURY RODRIGUEZ                                     UNITED STATES OF AMERICA
 By his attorney,                                     By its attorneys,

                                                      ANDREW E. LELLING
 /s/ Tracy A. Miner                                   United States Attorney
 Tracy A. Miner
 Miner Siddall LLP                                    /s/ Adam W. Deitch
 101 Federal Street, Suite 650                        Elianna J. Nuzum
 Boston, MA 02110                                     Adam W. Deitch
 tminer@msdefenders.com                               Assistant United States Attorneys
 617.202.5890                                         John Joseph Moakley U.S. Courthouse
                                                      One Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      elianna.nuzum@usdoj.gov
                                                      adam.deitch@usdoj.gov
                                                      617.748.3100


                                                      Dated: January 26, 2021




                                                  4


                                                                                                        60
         Case
         Case
          Case1:20-cr-10213-LTS
              1:20-cr-10213-LTS
               5:21-cr-00245-JFL Document
                                 Document 35
                                          22-1Filed
                                          1 FiledFiled
                                                     06/23/21
                                                       01/26/21
                                                    06/24/21   Page
                                                                 Page
                                                              Page  615
                                                                   63 ofofof84
                                                                           845




                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Adam W. Deitch
                                               Adam W. Deitch
                                               Assistant United States Attorney
Dated: January 26, 2021




                                                  5


                                                                                                      61
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 23Filed
                                             FiledFiled
                                                    06/23/21
                                                        01/27/2021
                                                   06/24/21    Page64
                                                              Page  62Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@msdefenders.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9142666@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Order on Motion for Protective
Order
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 1/27/2021 at 2:58 PM EST and filed on 1/27/2021

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 23(No document attached)
Docket Text:
Magistrate Judge M. Page Kelley: ELECTRONIC ORDER entered granting [22] Assented−to
Motion for Protective Order as to Iyaury Rodriguez (1) (Belmont, Kellyann)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@msdefenders.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                           62
        Case
         Case1:20-cr-10213-LTS
         Case 1:20-cr-10213-LTS Document
              5:21-cr-00245-JFL  Document35
                                Document 124Filed
                                             Filed
                                              Filed06/23/21
                                                    02/03/21Page
                                                  06/24/21   Page
                                                              Page63
                                                                 651ofof84
                                                                         3
                                                                         84




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

       v.
                                                            Case No. 20-CR-10213-LTS
IYAURY RODRIGUEZ,

                              Defendant.


                     JOINT INITIAL STATUS REPORT AND
               REQUEST TO CANCEL INITIAL STATUS CONFERENCE

       Pursuant to Local Rule 116.5(a), the parties hereby file the following joint initial status

report prepared in connection with the initial status conference scheduled for February 5, 2021.

(1)    Automatic Discovery/Pending Discovery Requests

       The Government provided automatic discovery in a substantial production dated February
       2, 2021.

(2)    Additional Discovery

       While the Government’s February 2, 2021 production includes a substantial portion of
       automatic discovery, the Government will continue to review and produce discovery in
       accordance with Local Rule 116.1(c), in particular with respect to extractions and
       forensic review of relevant seized electronic devices.

(3)    Timing of Additional Discovery Requests

       The Defendant needs to review discovery and has not yet determined whether he will
       need to request additional discovery.

(4)    Protective Orders

       The parties filed a motion for entry of a Stipulated Protective Order, which was allowed
       on January 26, 2021. Dkt. No. 22. Defense counsel’s review of the discovery with the
       Defendant is impeded by the pandemic, as the Protective Order prohibits providing
       copies of highly sensitive materials to the Defendant outside the presence of counsel.




                                                                                                     63
        Case
         Case1:20-cr-10213-LTS
         Case 1:20-cr-10213-LTS Document
              5:21-cr-00245-JFL  Document35
                                Document 124Filed
                                             Filed
                                              Filed06/23/21
                                                    02/03/21Page
                                                  06/24/21   Page
                                                              Page64
                                                                 662ofof84
                                                                         3
                                                                         84




(5)    Pretrial Motions

       It is premature to decide whether the Defendant will file any pretrial motions under Fed.
       R. Crim. P. 12(b).

(6)    Expert Discovery

       The Government agrees to provide any expert witness disclosures 21 days prior to trial.
       The Defendant agrees to provide any expert witness disclosures 14 days prior to trial.

(7)    Speedy Trial Act

       All of the time has been excluded from the Defendant’s arraignment on December 4,
       2020 through the date of the initial status conference scheduled for February 5,
       2021. The parties request that the time be excluded until the interim status conference.

(8)    Next Status Conference

       Given all of the foregoing information, including the ongoing review of discovery, the
       parties request that the initial status conference, scheduled for February 5, 2021, be
       adjourned. The parties request an interim status conference in approximately 45 days.

Respectfully submitted,


 IYAURY RODRIGUEZ,                                  UNITED STATES OF AMERICA,

 By his attorney,                                   By its attorney,

 /s/ Tracy A. Miner                                 ANDREW E. LELLING
 Tracy A. Miner                                     United States Attorney
 Miner Siddall LLP
 101 Federal Street, Suite 650                      /s/ Adam W. Deitch
 Boston, MA 02210                                   Elianna J. Nuzum
 tminer@msdefenders.com                             Adam W. Deitch
 617-273-8421                                       Assistant United States Attorneys
                                                    John Joseph Moakley U.S. Courthouse
                                                    One Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    elianna.nuzum@usdoj.gov
                                                    adam.deitch@usdoj.gov
                                                    617-748-3100



Dated: February 3, 2021

                                                2


                                                                                                   64
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 124Filed
                                              Filed
                                               Filed06/23/21
                                                     02/03/21Page
                                                   06/24/21   Page
                                                               Page65
                                                                  673ofof84
                                                                          3
                                                                          84




                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Adam W. Deitch
                                               Adam W. Deitch
                                               Assistant United States Attorney
Dated: February 3, 2021




                                                  3


                                                                                                      65
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 25Filed
                                             FiledFiled
                                                    06/23/21
                                                        02/03/2021
                                                   06/24/21    Page68
                                                              Page  66Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@msdefenders.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (erika_page@mad.uscourts.gov, honorable_page_kelley@mad.uscourts.gov,
kellyann_moore@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9152192@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice Canceling Hearing or
Other Deadline
Content−Type: text/html

                                      United States District Court

                                        District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 2/3/2021 at 4:33 PM EST and filed on 2/3/2021

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 25(No document attached)
Docket Text:
 ELECTRONIC NOTICE CANCELLING HEARING as to Iyaury Rodriguez. In light of joint status
report #[26] The status hearing set for 2/5/2021 in front of Chief Judge Kelley is cancelled
and a further status to be set. (Belmont, Kellyann)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@msdefenders.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                           66
         Case
          Case1:20-cr-10213-LTS
         Case  1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 126Filed
                                              Filed
                                               Filed06/23/21
                                                     02/03/21Page
                                                   06/24/21   Page
                                                               Page67
                                                                  691ofof84
                                                                          2
                                                                          84




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

CRIMINAL NO.
20-cr-10213-LTS
                                UNITED STATES OF AMERICA


                                                  v.

                                      IYAURY RODRIGUEZ

                                  INITIAL STATUS REPORT

                                          February 3, 2021
KELLEY, U.S.M.J.

       Defendant had an initial status conference scheduled for February 5, 2021. The parties

filed a joint report asking that the case be continued for an interim status conference (#24). The

court enters the following report and order.

       A.      Automatic discovery has been provided by the government to defendant. The
               defendant is reviewing the discovery.

       B.      In this court's view, this is not a case involving unusual or complex issues for
               which an early joint conference of the district judge and the magistrate judge with
               counsel of record would be useful.

       C.      It is too early to set a date for the filing of any dispositive motions.

       D.      Defendant requests expert discovery, and the government will provide expert
               disclosures 21 days before trial and defendant, 14 days.

       E.      With the agreement of the parties, this court finds and concludes, pursuant to the
               provisions of 18 U.S.C. § 3161 (h)(7)(A) that the interests of justice, i.e., review
               of the case, review of evidence, investigation, evaluation of discovery and
               dispositive motions, and consideration of alternatives concerning how best to
               proceed with this matter, outweighs the best interests of the public and the
               defendant for a trial within seventy days of the return of an indictment.




                                                                                                      67
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 126Filed
                                              Filed
                                               Filed06/23/21
                                                     02/03/21Page
                                                   06/24/21   Page
                                                               Page68
                                                                  702ofof84
                                                                          2
                                                                          84




                 Accordingly, it is hereby ordered that, pursuant to the provisions of 18 U.S.C.
                 §3161 (h)(7)(A) the Clerk of this Court enter excludable time for the period of
                 )HEUXDU\, 2021 through 0DUFK, 2021, under the Speedy Trial Act.1

        F.     An Interim Status Conference is scheduled for March 25, 2021 at 11:15 a.m.


                                                     / s / Page Kelley
                                                   PAGE KELLEY
                                                   UNITED STATES MAGISTRATE JUDGE




   1
      The parties are hereby advised that under the provisions of Rule 2(b) of the Rules for United States
Magistrates in the United States District Court for the District of Massachusetts, any party may move for
reconsideration by a district judge of the determination(s) and order(s) set forth herein within ten (10)
days after receipt of a copy of this order, unless a different time is prescribed by this court or the district
judge. The party seeking reconsideration shall file with the Clerk of this Court, and serve upon all parties,
a written notice of the motion which shall specifically designate the order or part thereof to be
reconsidered and the basis for the objection thereto. The district judge, upon timely motion, shall
reconsider the magistrate's order and set aside any portion thereof found to be clearly erroneous in fact or
contrary to law. The parties are further advised that the United States Court of Appeals for this Circuit
has indicated that failure to comply with this rule shall preclude further appellate review. See Keating v.
Secretary of Health and Human Services, 848 F.2d 271 (1st Cir. 1988); United States v. Emiliano
Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603 (1st
Cir. 1980); United States v. Vega, 678 F.2d 376, 378-379 (1st Cir. 1982); Scott v. Schweiker, 702 F.2d 13,
14 (1st Cir. 1983); see also Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985).
                                                Page 2 of 2


                                                                                                                  68
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 127Filed
                                              Filed
                                               Filed06/23/21
                                                     03/24/21Page
                                                   06/24/21   Page
                                                               Page69
                                                                  711ofof84
                                                                          4
                                                                          84




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       v.
                                                              Case No. 20-CR-10213-LTS

IYAURY RODRIGUEZ,

                              Defendant.



                     JOINT INTERIM STATUS REPORT AND
               REQUEST TO CANCEL INTERIM STATUS CONFERENCE

       Pursuant to Local Rule 116.5(b), the parties hereby file the following joint interim status

report prepared in connection with the interim status conference scheduled for March 25, 2021;

request to cancel the hearing; request to schedule a further status conference in 45 days; and request

that the time until the next status conference be excluded under the Speedy Trial Act.

(1)    Automatic Discovery/Pending Discovery Requests

       The Government provided automatic discovery in a substantial document production dated
       February 2, 2021.

(2)    Additional Discovery

       Beyond the Government’s initial production of automatic discovery on February 2, 2021,
       the Government will continue to review and produce discovery in accordance with Local
       Rule 116.1(c), in particular with respect to extractions and forensic review of relevant
       seized electronic devices.

(3)    Timing of Additional Discovery Requests

       With its February 2, 2021 production, the Government requested reciprocal discovery
       from the Defendant. The Defendant is in the process of reviewing the Government’s
       discovery, discussing it with the Government, and evaluating the need for any additional
       requests.




                                                                                                         69
       Case
        Case1:20-cr-10213-LTS
        Case 1:20-cr-10213-LTS Document
             5:21-cr-00245-JFL  Document35
                               Document 127Filed
                                            Filed
                                             Filed06/23/21
                                                   03/24/21Page
                                                 06/24/21   Page
                                                             Page70
                                                                722ofof84
                                                                        4
                                                                        84




(4)   Protective Orders

      The parties filed a motion for entry of a Stipulated Protective Order, which was allowed
      on January 27, 2021. (Dkt. No. 23.) Defense counsel’s review of the discovery with the
      Defendant is impeded by the pandemic because the Protective Order prohibits providing
      copies of highly sensitive materials to the defendant outside the presence of counsel.

(5)   Pretrial Motions

      The Defendant has not yet determined whether he will file any pretrial motions under Fed.
      R. Crim. P. 12(b).

(6)   Expert Discovery

      The Government proposes that it provide any expert witness disclosures 21 days prior to
      trial and that the Defendant provide any expert witness disclosures 14 days prior to trial.

(7)   Defenses of Insanity, Public Authority, or Alibi

      At this time, the Defendant reserves the right to raise the defenses of insanity, public
      authority, or alibi. The Defendant will inform the government within 30 days if any of
      these defenses will be raised.

(8)   Speedy Trial Act

      All of the time has been excluded from the defendant’s arraignment on December 4, 2020
      through the date of the interim status conference scheduled for March 25, 2021. The parties
      request that the time be excluded until the next status conference.

(9)   Status of Plea Discussions; Likelihood and Estimated Length of Trial

      The parties have not yet engaged in preliminary discussions about a potential resolution
      of the case. If a trial is necessary, the parties estimate that a trial in this matter would
      take approximately four to five days.




                                    (continued on next page)



                                                2


                                                                                                     70
        Case
         Case1:20-cr-10213-LTS
         Case 1:20-cr-10213-LTS Document
              5:21-cr-00245-JFL  Document35
                                Document 127Filed
                                             Filed
                                              Filed06/23/21
                                                    03/24/21Page
                                                  06/24/21   Page
                                                              Page71
                                                                 733ofof84
                                                                         4
                                                                         84




(10)   Next Status Conference

       Given all of the foregoing information, including the ongoing review of discovery, the
       parties request that the interim status conference, scheduled for March 25, be adjourned.
       The parties request a final status conference in approximately 45 days.


Respectfully submitted,


 IYAURY RODRIGUEZ,                                 UNITED STATES OF AMERICA,

 By his attorney,                                  By its attorney,

 /s/ Tracy A. Miner                                NATHANIEL R. MENDELL
 Tracy A. Miner                                    Acting United States Attorney
 Miner Siddall LLP
 101 Federal Street, Suite 650                     /s/ Adam W. Deitch
 Boston, MA 02210                                  Elianna J. Nuzum
 tminer@msdefenders.com                            Adam W. Deitch
 617-273-8421                                      Assistant United States Attorneys
                                                   John Joseph Moakley U.S. Courthouse
                                                   One Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   elianna.nuzum@usdoj.gov
                                                   adam.deitch@usdoj.gov
                                                   617-748-3100



Dated: March 24, 2021




                                               3


                                                                                                   71
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 127Filed
                                              Filed
                                               Filed06/23/21
                                                     03/24/21Page
                                                   06/24/21   Page
                                                               Page72
                                                                  744ofof84
                                                                          4
                                                                          84




                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Adam W. Deitch
                                               Adam W. Deitch
                                               Assistant United States Attorney

Dated: March 24, 2021




                                                  4


                                                                                                      72
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 28Filed
                                             FiledFiled
                                                    06/23/21
                                                        03/25/2021
                                                   06/24/21    Page75
                                                              Page  73Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@msdefenders.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (honorable_page_kelley@mad.uscourts.gov, kellyann_moore@mad.uscourts.gov,
kerry_ferguson@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9228028@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice Canceling Hearing or
Other Deadline
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 3/25/2021 at 9:53 AM EDT and filed on 3/25/2021

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 28(No document attached)
Docket Text:
 ELECTRONIC NOTICE CANCELING Interim Status Conference as to Iyaury Rodriguez based
on joint submission filed by counsel. New date and Order on Excludable Delay to issue.
(Belpedio, Lisa)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@msdefenders.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                           73
             Case
              Case1:20-cr-10213-LTS
              Case 1:20-cr-10213-LTS Document
                   5:21-cr-00245-JFL  Document35
                                     Document 129Filed
                                                  Filed
                                                   Filed06/23/21
                                                         03/25/21Page
                                                       06/24/21   Page
                                                                   Page74
                                                                      761ofof84
                                                                              2
                                                                              84




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

                                                                           NO. 20-CR-10213-LTS

        v.


IYAURY RODRIGUEZ,

        Defendant.

                                  ORDER ON EXCLUDABLE DELAY


KELLEY, U.S.M.J.

        Defendant had an interim status conference scheduled for March 25, 2021. The parties filed a

status report prior to the conference (#27). Discovery is ongoing. The case is continued to May 10,

2021, at 10:45 a.m., for a final status conference.

        With the agreement of the parties, the Court finds that the interests of justice in this case, i.e.,

to allow the parties time to review discovery and prepare for trial, outweigh the best interests of the

public and defendant for a trial within seventy days of the date of indictment. Accordingly, it is

hereby ORDERED that, pursuant to the provisions of 18 U.S.C. § 3161(h)(7)(A), the Clerk of this

Court enter excludable time for the period from March 25, 2021, up to and including May 10, 2021.1

                                  
1
  The parties are hereby advised that under the provisions of Rule 2(b) of the Rules for United States
Magistrates in the United States District Court for the District of Massachusetts, any party may move for
reconsideration by a district judge of the determination(s) and order(s) set forth herein within fourteen (14)
days after receipt of a copy of this order, unless a different time is prescribed by this court or the district
judge. The party seeking reconsideration shall file with the Clerk of this Court, and serve upon all parties, a
written notice of the motion which shall specifically designate the order or part thereof to be reconsidered
and the basis for the objection thereto. The district judge, upon timely motion, shall reconsider the magistrate
judge's order and set aside any portion thereof found to be clearly erroneous in fact or contrary to law. The
                                                          1





                                                                                                                   74
           Case
            Case1:20-cr-10213-LTS
            Case 1:20-cr-10213-LTS Document
                 5:21-cr-00245-JFL  Document35
                                   Document 129Filed
                                                Filed
                                                 Filed06/23/21
                                                       03/25/21Page
                                                     06/24/21   Page
                                                                 Page75
                                                                    772ofof84
                                                                            2
                                                                            84




                                                             /s/ M. Page Kelley
                                                             M. PAGE KELLEY
                                                             United States Magistrate Judge









                                   
parties are further advised that the United States Court of Appeals for this Circuit has indicated that failure to
comply with this rule shall preclude further appellate review. See Phinney v. Wentworth Douglas Hospital,
199 F.3d 1 (1st Cir. 1999); Sunview Condo. Ass’n v. Flexel Int’l, 116 F.3d 962 (1st Cir. 1997); Pagano v.
Frank, 983 F.2d 343 (1st Cir. 1993).

                                                        2





                                                                                                                     75
        Case
         Case1:20-cr-10213-LTS
         Case 1:20-cr-10213-LTS Document
              5:21-cr-00245-JFL  Document35
                                Document 130Filed
                                             Filed
                                              Filed06/23/21
                                                    05/04/21Page
                                                  06/24/21   Page
                                                              Page76
                                                                 781ofof84
                                                                         3
                                                                         84




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       v.
                                                                Case No. 20-CR-10213-LTS

IYAURY RODRIGUEZ,

                               Defendant.


             JOINT STATUS REPORT AND REQUEST TO CANCEL HEARING

       Pursuant to Local Rule 116.5(c), the parties hereby file the following joint status report

prepared in connection with the final status conference scheduled for May 10, 2021; request to

cancel the hearing; request to schedule a further status conference in 60 days; and request that the

time until the further status conference be excluded under the Speedy Trial Act.

(1)     Request for Further Status Conference

       The parties report that this case is not yet ready to be sent to the District Judge, and instead
       request that the Court schedule a further status conference in 60 days and request that the
       time until the further status conference be excluded under the Speedy Trial Act.

       Specifically, the parties state that it is likely that this case will be transferred to the Eastern
       District of Pennsylvania to be consolidated with another pending case against the defendant
       there for a plea and sentencing there pursuant to Fed. R. Crim. P. 20. Accordingly, rather
       than send this case to the District Judge, the parties suggest that it remain before the
       Magistrate Judge while the details of the transfer are worked out.

       In support of this request the parties state:

       (a)     Automatic Discovery/Pending Discovery Requests

               The Government provided automatic discovery on February 2, 2021. No
               discovery requests are pending.




                                                                                                             76
       Case
        Case1:20-cr-10213-LTS
        Case 1:20-cr-10213-LTS Document
             5:21-cr-00245-JFL  Document35
                               Document     Filed
                                        130Filed
                                             Filed06/23/21
                                                 06/24/21   Page
                                                   05/04/21Page
                                                             Page77
                                                                79      84
                                                                  2ofof84
                                                                        3




      (b)     Timing of Additional Discovery Requests

             The defendant does not currently anticipate requesting additional discovery.

      (c)     Pretrial Motions

             The defendant does not intend to file any motions under Fed. R. Crim. P. 12(b).

      (d)    Speedy Trial Act

             All of the time has been excluded from the defendant’s arraignment on December
             4, 2020 through the date of the status conference scheduled for May 10, 2021. The
             parties request that the time be excluded until the next status conference.

      (e)     Trial Estimate

             The government anticipates that a trial would last approximately four to five days.

(2)   Other Matters

      There are no other matters specific to this particular case that would assist the district judge
      upon transfer of the case from the magistrate judge.




                                                 2


                                                                                                         77
         Case
          Case1:20-cr-10213-LTS
          Case 1:20-cr-10213-LTS Document
               5:21-cr-00245-JFL  Document35
                                 Document 130Filed
                                              Filed
                                               Filed06/23/21
                                                     05/04/21Page
                                                   06/24/21   Page
                                                               Page78
                                                                  803ofof84
                                                                          3
                                                                          84




Respectfully submitted,


 IYAURY RODRIGUEZ,                                    UNITED STATES OF AMERICA,

 By his attorney,                                     By its attorney,

 /s/ Tracy A. Miner                                   NATHANIEL R. MENDELL
 Tracy A. Miner                                       Acting United States Attorney
 Miner Siddall LLP
 101 Federal Street, Suite 650                        /s/ Elianna J. Nuzum
 Boston, MA 02210                                     Elianna J. Nuzum
 tminer@msdefenders.com                               Adam W. Deitch
 617-273-8421                                         Assistant United States Attorneys
                                                      John Joseph Moakley U.S. Courthouse
                                                      One Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      elianna.nuzum@usdoj.gov
                                                      adam.deitch@usdoj.gov
                                                      617-748-3100



Dated: May 4, 2021

                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Elianna J. Nuzum
                                               Elianna J. Nuzum
                                               Assistant United States Attorney
Dated: May 4, 2021




                                                  3


                                                                                                      78
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 31Filed
                                             FiledFiled
                                                    06/23/21
                                                        05/06/2021
                                                   06/24/21    Page81
                                                              Page  79Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@msdefenders.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (honorable_page_kelley@mad.uscourts.gov, kellyann_moore@mad.uscourts.gov,
kerry_ferguson@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9290562@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Notice Canceling Hearing or
Other Deadline
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 5/6/2021 at 11:14 AM EDT and filed on 5/6/2021

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 31(No document attached)
Docket Text:
 ELECTRONIC NOTICE CANCELLING HEARING as to Iyaury Rodriguez. In light of Joint
Status Report, #[30], the Final Status hearing set in front of Chief Magistrate Judge Kelley on
5/10/21 is cancelled. Further status to be set. (Belmont, Kellyann)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@msdefenders.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                                  79
             Case
              Case1:20-cr-10213-LTS
              Case 1:20-cr-10213-LTS Document
                   5:21-cr-00245-JFL  Document35
                                     Document 132Filed
                                                  Filed
                                                   Filed06/23/21
                                                         05/06/21Page
                                                       06/24/21   Page
                                                                   Page80
                                                                      821ofof84
                                                                              2
                                                                              84




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

                                                                           NO. 20-cr-10213-LTS

        v.

IYAURY RODRIGUEZ,

        Defendant.

                                  ORDER ON EXCLUDABLE DELAY


KELLEY, U.S.M.J.

        Defendant had a final status conference scheduled for May 10, 2021. The parties filed a joint

status report asking that the final status be continued for sixty days (#30). The parties state that this

case likely will be transferred to the Eastern District of Pennsylvania to be consolidated with a

pending case against defendant, and so the case should stay in this session until the details of the

transfer are worked out. The case is continued for a final status conference to July 9, 2021, at 10:45

a.m.

        With the agreement of the parties, the Court finds that the interests of justice in this case, i.e.,

to allow the parties time to review discovery and prepare for trial, outweigh the best interests of the

public and defendant for a trial within seventy days of the date of indictment. Accordingly, it is

hereby ORDERED that, pursuant to the provisions of 18 U.S.C. § 3161(h)(7)(A), the Clerk of this

Court enter excludable time for the period from May 10, 2021, up to and including July 9, 2021.1

                                  
1
  The parties are hereby advised that under the provisions of Rule 2(b) of the Rules for United States
Magistrates in the United States District Court for the District of Massachusetts, any party may move for
reconsideration by a district judge of the determination(s) and order(s) set forth herein within fourteen (14)
                                                        1





                                                                                                                 80
           Case
            Case1:20-cr-10213-LTS
            Case 1:20-cr-10213-LTS Document
                 5:21-cr-00245-JFL  Document35
                                   Document 132Filed
                                                Filed
                                                 Filed06/23/21
                                                       05/06/21Page
                                                     06/24/21   Page
                                                                 Page81
                                                                    832ofof84
                                                                            2
                                                                            84




                                                             /s/ M. Page Kelley
                                                             M. PAGE KELLEY
                                                             United States Magistrate Judge









                                   
days after receipt of a copy of this order, unless a different time is prescribed by this court or the district
judge. The party seeking reconsideration shall file with the Clerk of this Court, and serve upon all parties, a
written notice of the motion which shall specifically designate the order or part thereof to be reconsidered
and the basis for the objection thereto. The district judge, upon timely motion, shall reconsider the magistrate
judge's order and set aside any portion thereof found to be clearly erroneous in fact or contrary to law. The
parties are further advised that the United States Court of Appeals for this Circuit has indicated that failure to
comply with this rule shall preclude further appellate review. See Phinney v. Wentworth Douglas Hospital,
199 F.3d 1 (1st Cir. 1999); Sunview Condo. Ass’n v. Flexel Int’l, 116 F.3d 962 (1st Cir. 1997); Pagano v.
Frank, 983 F.2d 343 (1st Cir. 1993).

                                                        2





                                                                                                                     81
 CaseCase
      1:20-cr-10213
     Case  1:20-cr-10213-LTS
                       NEF for Docket
            5:21-cr-00245-JFL  Document
                                      Entry
                               Document  35
                                          1 34Filed
                                             FiledFiled
                                                    06/23/21
                                                        06/23/2021
                                                   06/24/21    Page84
                                                              Page  84Page
                                                                       ofof84
                                                                            841 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: Adam W. Deitch (adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov),
Tracy A. Miner (tminer@msdefenders.com), Elianna J. Nuzum (elianna.nuzum@usdoj.gov,
scheung@usa.doj.gov, scooper@usa.doj.gov, usama.ecf@usdoj.gov), Magistrate Judge M. Page
Kelley (honorable_page_kelley@mad.uscourts.gov, kellyann_moore@mad.uscourts.gov,
kerry_ferguson@mad.uscourts.gov, patricia_macdougall@mad.uscourts.gov), District Judge Leo
T. Sorokin (alisha_jarwala@mad.uscourts.gov, amy_robinson@mad.uscourts.gov,
honorable_leo_sorokin@mad.uscourts.gov, maximilian_crema@mad.uscourts.gov)
−−Non Case Participants: Luciana Sousa (luciana_sousa@map.uscourts.gov)
−−No Notice Sent:

Message−Id:9363432@mad.uscourts.gov
Subject:Activity in Case 1:20−cr−10213−LTS USA v. Rodriguez Order on Motion to Transfer
Case
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 6/23/2021 at 2:02 PM EDT and filed on 6/23/2021

Case Name:       USA v. Rodriguez
Case Number:     1:20−cr−10213−LTS
Filer:
Document Number: 34(No document attached)
Docket Text:
 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered re [33] Motion to Transfer Case
to Eastern District of Pennsylvania as to Iyaury Rodriguez (1).

ALLOWED. (Pacho, Arnold)


1:20−cr−10213−LTS−1 Notice has been electronically mailed to:

Tracy A. Miner   tminer@msdefenders.com

Elianna J. Nuzum elianna.nuzum@usdoj.gov, SCheung@usa.doj.gov, SCooper@usa.doj.gov,
USAMA.ECF@usdoj.gov

Adam W. Deitch     adam.deitch@usdoj.gov, sylvia.cooper@usdoj.gov

1:20−cr−10213−LTS−1 Notice will not be electronically mailed to:




                                                                                           84
